Exhibit 10.1

Execution Version

 

 

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

ARMINAK & ASSOCIATES, LLC

 

 

THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER APPLICABLE SECURITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER
SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF ARMINAK &
ASSOCIATES, LLC

     i   

EXHIBITS

     iv   

SCHEDULES

     iv   

ARTICLE I GENERAL PROVISIONS; DEFINITIONS

     1   

Section 1.1     Formation of the Company; Term

     1   

Section 1.2     Limited Liability Company Agreement

     1   

Section 1.3     Name

     2   

Section 1.4     Purpose and Powers

     2   

Section 1.5     Principal Office; Registered Office and Agent

     2   

Section 1.6     No State Law Partnership

     2   

Section 1.7     Definitions

     3   

ARTICLE II CAPITAL CONTRIBUTIONS AND ACCOUNTS; FINANCING

     9   

Section 2.1     Authorized Units

     9   

Section 2.2     Issuance of Units

     9   

Section 2.3     Capital Accounts

     11   

Section 2.4     Negative Capital Account

     12   

Section 2.5     No Interest

     12   

Section 2.6     No Withdrawal

     12   

Section 2.7     Article 8 Election; Legend

     12   

Section 2.8     Borrowing from Members; Lending to Members; Financing

     13   

ARTICLE III DISTRIBUTIONS AND ALLOCATIONS

     14   

Section 3.1     Distributions

     14   

Section 3.2     Capital Accounting Allocations

     19   

Section 3.3     Tax Allocations

     20   

ARTICLE IV MANAGEMENT

     21   

Section 4.1     Authority of Board

     21   

Section 4.2     Composition of the Board

     21   

Section 4.3     Proxies

     22   

Section 4.4     Meetings and Consent Rights, etc.

     23   

Section 4.5     Delegation of Authority

     28   

Section 4.6     Purchase of Units

     28   

Section 4.7     Limitation of Liability

     28   

 

i



--------------------------------------------------------------------------------

Section 4.8     Indemnification of Members, Board members, Officers, and Others

     29   

ARTICLE V UNITHOLDERS

     32   

Section 5.1     Limitation of Liability

     32   

Section 5.2     Lack of Authority of Individual Unitholders

     32   

Section 5.3     No Right of Partition

     32   

Section 5.4     Confidentiality

     32   

Section 5.5     Members Right to Act

     33   

Section 5.6     Other Business Ventures and Investment Opportunities

     34   

Section 5.7     A&A Representative

     34   

ARTICLE VI DISSOLUTION AND LIQUIDATION

     34   

Section 6.1     Dissolution

     34   

Section 6.2     Liquidation of Company Interests

     35   

Section 6.3     Valuation

     36   

ARTICLE VII BOOKS OF ACCOUNT

     37   

Section 7.1     Records and Accounting

     37   

Section 7.2     Bank Accounts

     37   

Section 7.3     Fiscal Year

     37   

Section 7.4     Reports

     37   

Section 7.5     Tax Elections

     37   

Section 7.6     Tax Reports

     37   

Section 7.7     Tax Matters Partner

     38   

ARTICLE VIII TRANSFER OF COMPANY INTERESTS

     38   

Section 8.1     Transfer in General; Put/Call Rights

     38   

Section 8.2     Right of First Refusal

     42   

Section 8.3     Participation Rights

     42   

Section 8.4     Permitted Transfers

     43   

Section 8.5     Assignee’s Rights

     43   

Section 8.6     Assignor’s Rights and Obligations

     44   

ARTICLE IX COVENANTS

     44   

Section 9.1     Financial Statements and Other Information

     44   

Section 9.2     Current Public Information

     45   

Section 9.3     Inspection Rights

     45   

Section 9.4     Set Off Rights

     45   

 

ii



--------------------------------------------------------------------------------

Section 9.5     Other

     46   

ARTICLE X ADMISSION OF MEMBERS

     47   

Section 10.1     Substituted Members

     47   

Section 10.2     Additional Members

     47   

ARTICLE XI WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

     47   

ARTICLE XII MISCELLANEOUS

     47   

Section 12.1     Power of Attorney

     47   

Section 12.2     Further Assurances

     48   

Section 12.3     Title to Company Assets

     48   

Section 12.4     Creditors

     48   

Section 12.5     Amendments, Modifications, or Waivers

     48   

Section 12.6     Successors and Assigns

     49   

Section 12.7     Dispute Resolution

     49   

Section 12.8     Compliance with Laws

     49   

Section 12.9     Severability

     49   

Section 12.10     Counterparts

     50   

Section 12.11     Descriptive Headings; Interpretation

     50   

Section 12.12     Notices

     50   

Section 12.13     Complete Agreement

     50   

Section 12.14     Business Days

     51   

Section 12.15     Delivery by Electronic Transmission

     51   

Section 12.16     Survival

     51   

 

iii



--------------------------------------------------------------------------------

 

EXHIBITS   

Exhibit A – Put/Call Unit Purchase Agreement

  

Exhibit B – Dispute Resolution Procedures

   SCHEDULES   

Schedule 2.2(a) – Prior Unit Ownership

  

Schedule 2.2(f) – Unit Ownership Ledger

  

Schedule 4.4(e) – Certain Transactions with Affiliates

  

Schedule 8.1 – Put/Call Purchase Price Calculation

  

Schedule 12.12 – Addresses for Notices

  

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF ARMINAK & ASSOCIATES, LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) is made as of February 24, 2012, by and among Arminak & Associates,
LLC, a Delaware limited liability company (the “Company”), HRA Holding
Corporation, a California corporation (“HRA”), NC Holding, LLC, a California
limited liability company (“Newco” and together with HRA, the “A&A Members”),
Rieke-Arminak Corp., a Delaware corporation (“Rieke Member”), and the other
parties listed on the signature pages from time to time attached hereto
(together, the “LLC Parties”). Certain capitalized terms used herein are defined
in Section 1.7.

WHEREAS, the A&A Members were parties to that certain First Amended and Restated
Limited Liability Company Agreement of Arminak & Associates, LLC dated
February 17, 2012 (the “Prior LLC Agreement”).

WHEREAS, Rieke Member has purchased its Units in accordance with the terms of
the Purchase Agreement.

WHEREAS, the Company, Rieke Member and the A&A Members, desire to amend and
restate the Prior LLC Agreement on the terms and conditions set forth herein,
and for this Agreement to supersede the Prior LLC Agreement in its entirety,
effective as of the date first set forth above.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

GENERAL PROVISIONS; DEFINITIONS

Section 1.1 Formation of the Company; Term.

The Company was formed as of February 20, 2001, by the execution and filing of
articles of incorporation (the “Articles”) with the Secretary of State of the
State of California. The Company was converted to a California limited liability
company by the execution and filing of a statement of conversion with the
Secretary of State of the State of California on February 13, 2012. The Company
was converted to a Delaware limited liability company by the execution and
filing of a certificate of formation and a certificate of conversion with the
Secretary of State of the State of Delaware on February 15, 2012. The term of
the Company commenced upon the filing of the Articles and shall continue in
perpetuity until the dissolution and termination of the Company in accordance
with the provisions of ARTICLE VI hereof.

Section 1.2 Limited Liability Company Agreement.

The Unitholders have entered into this Agreement for the purpose of establishing
the affairs of the Company and the conduct of its business in accordance with
the provisions of the Act. The Unitholders hereby agree that effective on the
date first set forth above and continuing



--------------------------------------------------------------------------------

throughout the remainder of the term of the Company set forth in Section 1.1,
the rights and obligations of the Unitholders with respect to the Company will
be determined in accordance with the terms and conditions of this Agreement and
the Act; provided, that where the Act provides that such rights and obligations
specified in the Act shall apply “unless otherwise provided in a limited
liability company agreement” or words of similar effect and such rights and
obligations are set forth in this Agreement, this Agreement shall control such
rights and obligations.

 

  Section 1.3 Name.

The name of the Company shall be “Arminak & Associates, LLC”, or such other name
or names as may from time to time be designated by the Board. The Company’s
business may be conducted under its name and/or any other name or names as the
Board may deem advisable.

 

  Section 1.4 Purpose and Powers.

The Company is organized for the object and purpose of engaging in all such
lawful transactions and business activities as may be determined from time to
time by the Board. The Company shall have any and all powers necessary or
desirable to carry out the purposes and business of the Company, to the extent
that the same may be lawfully exercised by limited liability companies under the
Act.

 

  Section 1.5 Principal Office; Registered Office and Agent.

(a) The principal office of the Company shall be located at 1350 Mountain View
Circle, Azusa, California 91702, or at such other place as the Board may from
time to time designate. The Company may have such other offices as the Board may
from time to time designate.

(b) The registered office of the Company in the State of Delaware is located at
1209 Orange Street, Wilmington, Delaware 19801. The registered agent of the
Company for service of process at such address is The Corporation Trust Company.
The Board may, in its discretion, change the registered office and/or registered
agent from time to time by (i) filing the address of the new registered office
and/or the name of the new registered agent with the Secretary of State of the
State of Delaware pursuant to the Act and (ii) giving notice of such change to
each of the Unitholders.

 

  Section 1.6 No State Law Partnership.

Other than for U.S. federal, state and local income tax purposes, the
Unitholders intend that the Company not be a partnership (including, without
limitation, a limited partnership) or joint venture, and that no Unitholder be a
partner or joint venturer of any other Unitholder by virtue of this Agreement,
and neither this Agreement nor any document entered into by the Company or any
Unitholder shall be construed to suggest otherwise.

 

2



--------------------------------------------------------------------------------

  Section 1.7 Definitions.

Capitalized terms used in this Agreement shall have the following meanings:

“A&A Members” is defined in the introduction to this Agreement.

“A&A Representative” has the meaning specified in Section 5.7.

“Act” means the Delaware Limited Liability Company Act, 6 Del.L. § 18-101,
et seq., as it may be amended from time to time, and any successor thereto.

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 10.2.

“Adjusted Applicable Percentage” has the meaning specified in Section 3.1(b)(ii)
hereof.

“Adjusted Capital Account Deficit” means with respect to any Unitholder as of
the end of any Taxable Year, the amount by which the balance in such
Unitholder’s Capital Account as adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) is less than zero.

“Adjusted Gross Profit” means net product sales of the Company, determined in
accordance with GAAP and Section 4.4(e), less the cost of sales related to such
net product sales, computed in accordance with GAAP and Section 4.4(e),
including royalty expense; customs / duties; freight expense (inbound /
outbound), net of inbound freight costs capitalized in inventory; China quality
inspection costs; and product re-work costs, which are mutually agreed-upon by
the parties, as described in Section 4.4(e) and/or summarized in the Adjusted
Gross Profit Methodology posted to Dataroom at Index #7.7, which Adjusted Gross
Profit Methodology may be amended, from time to time, with the written approval
of all of the Members. For the avoidance of doubt, customer returns, or other
deductions off invoice shall be included in Adjusted Gross Profit while bad debt
expense or provisions for doubtful accounts are and shall be reported in
operating expenses and excluded from Adjusted Gross Profit.

“Adjusted Gross Profit Statement” has the meaning specified in Section 8.1(c)(i)
hereof.

“Admission Date” has the meaning specified in Section 8.6 hereof.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. As used in
this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, or the power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise). With respect to any natural
person, “Affiliate” will include such Person’s minor children (in each case,
whether by blood or adoption).

“Annual Budget” means with respect to any Fiscal Year of the Company Group, a
budget prepared by the Company and approved by the Board which sets forth in
reasonable detail (i) the amounts and categories of expenditures expected to be
incurred by the Company Group for such Fiscal Year (including general and
administrative expenses and capital expenditures), (ii) the amounts and
categories of revenues expected to be received by the Company Group in such
Fiscal Year, and (iii) estimated tax distributions for such Fiscal Year, as such
budget may be subsequently revised or amended.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” has the meaning specified in Section 3.1(b)(ii) hereof.

“Approval of HRA” or “Approved by HRA” means the approval or consent of HRA.

“Approval of Rieke Member” or “Approved by Rieke Member” means the approval or
consent of Rieke Member.

“Board” means the board of managers of the Company, which shall have the power
and authority described in this Agreement (as amended from time to time),
including without limitation the power and authority described in ARTICLE IV
hereof.

“Book Value” means, with respect to any property contributed to the Company, or
for federal income tax purposes deemed contributed to the Company, the Fair
Market Value of such property at the time of such contribution or deemed
contribution, and with respect to any other Company property, the Company’s
adjusted basis for U.S. federal income tax purposes, adjusted (in each case)
from time to time to reflect the adjustments required or permitted (in the case
of permitted adjustments, to the extent the Company makes such permitted
adjustments) by Treasury Regulations Section 1.704-1(b)(2)(iv)(d)-(g) and this
Agreement, provided that the Book Value of any property that is deemed for
federal income tax purpose to have been contributed by HRA to the Company on the
date Newco became a Member shall be equal to the amount debited with respect to
such property in connection with the credit to HRA’s Capital Account as of such
date, consistent with the Prior LLC Agreement.

“Call” has the meaning specified in Section 8.1(a) hereof.

“Capital Account” has the meaning specified in Section 2.3(a) hereof.

“Capital Contributions” means any cash, cash equivalents, promissory
obligations, or the Fair Market Value of other property which a Unitholder
contributes or is deemed to have contributed to the Company after the date first
set forth above with respect to the issuance of any Unit pursuant to Section 2.2
after the date first set forth above, net of any liabilities assumed by the
Company in consideration for such transfer or to which the contributed assets
are subject.

“Change of Control Transaction” means (a) any merger or consolidation of the
Company with or into any other entity or Person, or any other corporate
reorganization, in which the members of the Company immediately prior to such
merger, consolidation or reorganization own less than fifty percent (50%) of the
voting power or equity interests of the surviving entity immediately after such
merger, consolidation or reorganization; (b) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power or equity interests are transferred;
or (c) a sale, lease, transfer or other disposition of all or substantially all
of the assets of the Company Group taken as a whole, in a single transaction or
series of related transactions, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Subsidiary of the
Company.

 

4



--------------------------------------------------------------------------------

“Class A Common Unit” means a Unit representing a fractional part of the
Unitholders’ interests in the Profits, Losses, and Distributions of the Company
(and, to the extent the holder thereof has been admitted as a Member, having the
other rights and obligations) specified with respect to Class A Common Units in
this Agreement.

“Class A Common Unitholders” means holders of Class A Common Units.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Company” means Arminak & Associates, LLC, a Delaware limited liability company,
and where the context requires, any predecessor entity or any successor entity.

“Company Excluded Product” has the meaning specified in Section 4.4(e) hereof.

“Company Group” means the Company and its Subsidiaries.

“Company Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulations Section 1.704-2(d).

“Confidential Information” has the meaning specified in Section 5.4 hereof.

“Dataroom” means the electronic data room established at the Merrill DataSite
titled “Project Package”.

“Distribution” means each distribution made by the Company to a Unitholder with
respect to such Person’s Units after the date first set forth above, whether in
cash, property or securities of the Company and whether by liquidating
distribution, dividend or otherwise; provided that “Distribution” shall not
include any exchange of securities of the Company (whether resulting from the
conversion of the Company from a limited liability company to a corporation or
otherwise), any subdivision (by Unit split or otherwise) or any combination (by
reverse Unit split or otherwise) of any outstanding Units.

“Exercise Period” has the meaning specified in Section 8.1(a) hereof.

“Exercise Period Gross Profit” has the meaning specified in Section 8.1(c)(i)
hereof.

“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.

“Exempt Issuance” has the meaning specified in Section 2.2(d) hereof.

“Existing Customers” has the meaning specified in Section 4.4(e) hereof.

“Fair Market Value” has the meaning specified in Section 6.3 hereof.

“First Exercise Period” has the meaning specified in Section 8.1(a) hereof.

 

5



--------------------------------------------------------------------------------

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 7.3 hereof.

“Former Member” means a Person who was previously a Member but no longer owns
any Units.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.

“HSR Filing” has the meaning specified in Section 8.1(c)(i) hereof.

“Incremental Sales” has the meaning specified in Section 4.4(e) hereof.

“Independently Developed New Customers” has the meaning specified in
Section 4.4(e) hereof.

“Indemnified Person” has the meaning specified in Section 4.8(a) hereof.

“Indemnified Losses” means Losses as defined in the Purchase Agreement, that are
subject to indemnification in accordance with Article 10 of the Purchase
Agreement.

“Insolvency Event” has the meaning specified in Section 4.4(f) hereof.

“Intercompany Profit” has the meaning specified in Section 4.4(e) hereof.

“Jointly Developed New Customers” has the meaning specified in Section 4.4(e)
hereof.

“Liquidity Event” has the meaning specified in Section 3.1(e) hereof.

“Loan Rate” has the meaning specified in Section 3.1(c) hereof.

“Losses” means items of Company loss and deduction determined in accordance with
Section 2.3(b).

“Member” means each of the Persons listed on the signature pages hereto as
Members and each Person who is admitted to the Company as a Member pursuant to
Section 2.2 or ARTICLE X, in each case so long as such Person continuously holds
any Units. For avoidance of doubt, all Members are Unitholders (but not all
Unitholders are Members).

“Members’ Estimated Tax Liability” is defined in Section 3.1(b)(ii) hereof.

“NASDAQ System” means The Nasdaq Stock Market.

“Offer Note” has the meaning specified in Section 8.1(b) hereof.

“Offered Units” has the meaning specified in Section 8.1(b) hereof.

“Offering Member” has the meaning specified in Section 8.1(b) hereof.

 

6



--------------------------------------------------------------------------------

“Other Indemnitor” has the meaning specified in Section 4.8(g) hereof.

“Parent Guaranty” has the meaning specified in the Purchase Agreement.

“Percentage Interest” means, with respect to any Member, the percentage obtained
by dividing the Units held by such Member by the number of Units held by all
Members.

“Permitted Transfer” has the meaning specified in Section 8.4 hereof.

“Permitted Transferee” means any transferee in a Permitted Transfer.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or governmental entity (whether federal, state, county, city or otherwise
and including any instrumentality, division, agency or department thereof).

“Preemptive Rights” has the meaning specified in Section 2.2(d) hereof.

“Prior LLC Agreement” is defined in the recitals to this Agreement.

“Profits” means items of Company income and gain determined in accordance with
Section 2.3(b).

“Purchase Agreement” means that certain Purchase Agreement entered into, by and
among the Company, Rieke Member, Helga Arminak, Armin Arminak, Roger Abadjian
and the A&A Members, dated as of February 24, 2012.

“Purchase Price” has the meaning specified in Section 8.1(e) hereof.

“Put” has the meaning specified in Section 8.1(a) hereof.

“Put/Call End Date” has the meaning specified in Section 8.1(a) hereof.

“Put/Call Exercise Period” has the meaning specified in Section 8.1(a) hereof.

“Put/Call Period” has the meaning specified in Section 8.1(e) hereof.

“Regular Tax Fiscal Year” has the meaning specified in Section 3.1(b) hereof.

“Reoffer Notice” has the meaning specified in Section 2.2(d) hereof.

“Representative” means a Person designated by the A&A Members or the Rieke
Member to act for and on behalf of the designating Member(s) in connection with
this Agreement.

“Rieke Class A Common Units” has the meaning specified in Section 2.2(b) hereof.

“Rieke Excluded Product” has the meaning specified in Section 4.4(e) hereof.

“Rieke Group” is defined in Section 4.4(d) hereof.

 

7



--------------------------------------------------------------------------------

“Rieke Member” is defined in the preamble of this Agreement.

“Sage Fees” has the meaning specified in Section 8.1(e) hereof.

“Second Exercise Period” has the meaning specified in Section 8.1(a) hereof.

“Section 743 Adjustments” has the meaning specified in Section 3.1(b)(ii)
hereof.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.

“Shareholders” means Helga Arminak, Armin Arminak and Roger Abadjian.

“Sub Board” has the meaning specified in Section 4.2(c) hereof.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or other business entity, either (A) a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof or (B) such Person is a general partner, managing
member or managing director of such partnership, limited liability company, or
other business entity. For purposes hereof and unless otherwise indicated, the
term “Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” has the meaning specified in Section 10.1 hereof.

“Tax Distribution Rate” has the meaning specified in Section 3.1(b)(ii) hereof.

“Tax Matters Partner” has the meaning specified in Section 7.7 hereof.

“Tax Payment Loan” has the meaning specified in Section 3.1(c)(i) hereof.

“Taxable Year” shall have the meaning specified in Section 7.5 hereof.

“Third Exercise Period” has the meaning specified in Section 8.1(a) hereof.

“Transfer” has the meaning specified in Section 8.1 hereof.

“Treasury Regulations” means the income tax regulations promulgated under the
Code.

“Unit” means a Class A Common Unit.

 

8



--------------------------------------------------------------------------------

“Unit Ownership Ledger” has the meaning specified in Section 2.2(f) hereof.

“Unitholder” means any owner of one or more Units.

“Withholding Tax Act” has the meaning specified in Section 3.1(c)(i) hereof.

ARTICLE II

CAPITAL CONTRIBUTIONS AND ACCOUNTS; FINANCING

Section 2.1 Authorized Units.

The total Units which the Company has authority to issue shall be determined by
the Board from time to time (which determination the Board shall cause to be
reflected as an addendum to the Unit Ownership Ledger) and on the date first set
forth above shall consist of Ten Thousand (10,000) Class A Common Units.

Section 2.2 Issuance of Units

(a) Prior Ownership of Units. Immediately prior to the date hereof, the A&A
Members owned the Units set forth opposite such Person’s name on the attached
Schedule 2.2(a), free and clear of all liens and encumbrances.

(b) Sale of Units to Rieke Member. Contemporaneously with the execution of this
Agreement, the parties to the Purchase Agreement have consummated the closing of
the transactions contemplated by the Purchase Agreement, pursuant to which
(i) Rieke Member has purchased from HRA, and HRA has sold to Rieke Member, the
Class A Common Units set forth opposite Rieke Member’s name on the Unit
Ownership Ledger (the “Rieke Class A Common Units”).

(c) Additional Issuances of Units. Notwithstanding any other provision of this
Agreement, no additional Units shall be issued by the Company on or before the
Put/Call End Date (as may be extended pursuant to Section 8.1) without the
unanimous consent of all Members. As provided in Section 2.2(d), each Member
shall be entitled to participate in any issuance of additional Units in order to
retain their percentage interest in the Company. Subject to the restrictions on
issuance set forth herein, the Company may issue authorized but unissued Units
at such times and from time to time, to such Persons, in such amounts, at such
price and on such other terms and conditions as shall be determined and approved
by the Board. If any Units are repurchased, redeemed, or otherwise reacquired by
the Company, such Units shall be returned to authorized but unissued Units, and
such Units shall be available for reissuance in accordance with the terms of
this Section 2.2(c). Other than as set forth in this Section 2.2, the Company
shall not offer or issue any Units to any Person.

(d) Preemptive Rights. In the event of any sale of equity securities of the
Company or any of its Subsidiaries, or any securities (including rights, options
or warrants) convertible into or exchangeable or exercisable for equity
securities of the Company or any of its Subsidiaries, at any time and from time
to time after the date hereof, the Company shall first

 

9



--------------------------------------------------------------------------------

offer in writing, accompanied by a description of the purpose of such offering
and intended uses of the proceeds from such offering, (the “Preemptive Rights
Notice”) to sell to each Member in respect of its Class A Common Units a portion
of such securities equal to the quotient obtained by dividing (x) the sum of the
number of Class A Common Units held by such Class A Common Unitholder, by
(y) the sum of the total number of Class A Common Units. If all such securities
are not subscribed to by Members in writing delivered to the Company within ten
business days after the date of delivery of the Preemptive Rights Notice, the
unsubscribed equity securities will be reoffered on the terms set forth above
one or more times in writing (each, a “Reoffer Notice”) to the Members who
subscribed to the maximum number to which they were entitled pursuant to the
preceding offering round, and each such Member shall be entitled to purchase a
pro rata share of such available securities by so notifying the Company in
writing within three business days after the date of delivery of the applicable
Reoffer Notice, until all such securities have been subscribed to or no Member
desires to subscribe to the remaining offered securities. Each Member shall be
entitled to purchase or receive such securities at the most favorable price and
on the most favorable terms that such securities are to be offered to any other
Person, and the Company may not offer any securities to any Person at a price or
on terms more favorable to the offerees thereof than those on which such
securities were offered to the Members unless such securities are first offered
to the Members at such more favorable price and on such more favorable terms;
provided that notwithstanding the foregoing, in the event that the Company is
issuing more than one type or class of securities in connection with such
issuance, each Member participating in such issuance shall be required to
acquire such Member’s pro rata portion (as determined above) of all such types
and classes of securities. Such securities specified in the Preemptive Rights
Notice and the Reoffer Notice that are not purchased by Members pursuant to the
terms of this Section 2.2(d) may be issued and sold by the Company to the
offerees thereof (on terms no more favorable to the offerees than the terms
offered in such Notices) within 90 days of the date of the Preemptive Rights
Notice. Any securities not issued within such 90-day period will be subject to
the provisions of this Section 2.2(d) upon subsequent issuance.

Notwithstanding the foregoing, if the Board determines that it should, in the
best interests of the Company, issue equity securities that would otherwise be
required to be offered under this Section 2.2(d) prior to their issuance, it may
issue such equity securities without first complying with the foregoing
paragraph; provided that, within thirty (30) days after such issuance, it offers
each Member, in respect of its Class A Common Units the opportunity to purchase,
on the same terms and at the same price as applicable to such issuance, the
number of equity securities that would enable such Member to maintain the same
Percentage Interest it had prior to the issuance of equity securities pursuant
to this paragraph. If the Company makes any distribution with respect to equity
securities issued under this paragraph before the other Members have purchased
such equity securities pursuant to this paragraph, then such other Members that
purchase such equity securities shall be entitled to a proportionate
distribution upon the closing of such purchase as if such equity securities were
outstanding at the time of the original distribution.

The Members agree that each Member shall have the right, in its, her or his sole
discretion, to assign, on any one or more occasions, all or any portion of its,
her or his rights under this Section 2.2(d) to any one or more of its, her or
his Affiliates.

(e) Certificates. All Units issued hereunder shall be certificated.

 

10



--------------------------------------------------------------------------------

(f) Unit Ownership Ledger. Schedule 2.2(f) attached hereto is a ledger (the
“Unit Ownership Ledger”) setting forth the name of each Unitholder and the
number of Units held by each such Unitholder as of the date first set forth
above. Upon any change in the number or ownership of outstanding Units, the
Company shall amend and update the Unit Ownership Ledger and shall deliver a
copy of such updated ledger to each holder of Units. Absent manifest error, the
ownership interests recorded on the Unit Ownership Ledger shall be conclusive
record of the Units that have been issued and are outstanding.

Section 2.3 Capital Accounts.

(a) The Company established and maintained according to the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv) a separate “Capital Account” for each A&A
Member pursuant to the Prior LLC Agreement. As of the date first set forth
above, the Capital Account of Rieke Member shall be equal to 70 / 99 multiplied
by the Capital Account of HRA pursuant to the Prior LLC Agreement immediately
prior to the date first set forth above, the Capital Account of HRA shall be
equal to 29 / 99 multiplied by the Capital Account of HRA pursuant to the Prior
LLC Agreement immediately prior to the date first set forth above, and the
Capital Account of Newco shall be equal to the Capital Account of Newco pursuant
to the Prior LLC Agreement immediately prior to the date first set forth above
(by reason of which the Members’ Capital Accounts are, as of the date hereof,
proportionate to their Percentage Interests). The Company shall maintain such
separate Capital Account for each Unitholder after the date first set forth
above according to the rules of Treasury Regulations Section 1.704-1(b)(2)(iv).
For this purpose, the Company shall, upon the occurrence, after the date first
set forth above, of the events specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)(5), and may, at such other times after the date
first set forth above as the Board reasonably determines to be necessary or
appropriate to reflect the relative interests of the Unitholders in the Company,
increase or decrease the Capital Accounts in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and (g) to reflect a
revaluation of Company property at its Fair Market Value.

(b) For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to ARTICLE III and to be reflected in
the Capital Accounts, the determination, recognition and classification of any
such item shall be the same as its determination, recognition and classification
for U.S. federal income tax purposes (including any method of depreciation, cost
recovery or amortization used for this purpose), provided that:

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B), Code
Section 705(a)(2)(B) and Treasury Regulations Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for federal income tax purposes.

(ii) Without duplicating any adjustment under Section 2.3(b)(v) or
Section 2.3(b)(vi) below, if the Book Value of any Company property is adjusted
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such property.

 

11



--------------------------------------------------------------------------------

(iii) Gain or loss on the sale or other disposition of Company property having a
Book Value that differs from its adjusted basis for tax purposes shall be
computed by reference to the Book Value of such property.

(iv) Items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g).

(v) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

(vi) Gain or loss of the Company with respect to any property distributed to a
Unitholder shall be computed as if the Company had sold such property on the
date of such distribution at a price equal to its Fair Market Value at that
date.

Section 2.4 Negative Capital Account.

No Unitholder shall be required to pay to any other Unitholder or the Company
any deficit or negative balance which may exist from time to time in such
Unitholder’s Capital Account (including upon and after dissolution of the
Company).

Section 2.5 No Interest.

Except as otherwise expressly provided herein, no Unitholder shall be entitled
to receive interest from the Company in respect of its Capital Contributions or
in respect of any positive balance in its Capital Account, and no Unitholder
shall be liable to pay interest to the Company in respect of any negative
balance in its Capital Account.

Section 2.6 No Withdrawal.

No Person shall be entitled to withdraw any part of such Person’s Capital
Contributions or Capital Account or to receive any Distribution from the
Company, except as expressly provided in this Agreement.

Section 2.7 Article 8 Election; Legend.

All Units shall be “securities” governed by Article 8 of the Uniform Commercial
Code. Delaware shall constitute the local law of the Company’s jurisdiction in
its capacity as the issuer of the Units. Any certificate evidencing Units shall
bear a legend substantially to the following effect:

“THIS CERTIFICATE EVIDENCES UNITS IN ARMINAK & ASSOCIATES, LLC AND SHALL BE A
SECURITY FOR PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE OF THE STATE
OF DELAWARE.”

 

12



--------------------------------------------------------------------------------

Section 2.8 Borrowing from Members; Lending to Members; Financing.

(a) Should the Company lack sufficient cash to pay its obligations, the Company
shall be authorized to borrow needed funds from Rieke Member or any other Member
that agrees to advance all or part of the needed funds to or on behalf of the
Company, in each case, as determined by the Board in its sole discretion. A loan
obtained from a Member in accordance with this Section 2.8(a) shall constitute a
loan from the Member to the Company, and shall be on market terms, including a
market rate of interest from the date of the borrowing until the date of
repayment, and the borrowed funds shall not be considered a capital contribution
for any purpose under this Agreement.

(b) The Company shall be authorized to enter into an arrangement with Rieke
Member to provide cash management services, including a daily ‘cash sweep’ of
the Company’s accounts and the release of swept cash when and as needed for the
operations of the Company, as determined by the Board in its sole discretion.
The net cash balance at any time shall be treated as a loan transaction between
the Company and Rieke Member, such that if Rieke Member is holding excess cash
swept from Company accounts, such amount shall be deemed to constitute a loan
from the Company to Rieke Member, which shall be on market terms, including a
market rate of interest from the date of the borrowing until the date of
repayment, and the borrowed funds shall not be considered a capital distribution
to Rieke Member for any purpose under this Agreement. Likewise, if Rieke Member
advances cash to the Company in excess of the amounts swept from the Company
accounts, such net advances shall be deemed to constitute a loan from Rieke
Member to the Company, which loan shall be on market terms, including a market
rate of interest from the date of the advance until the date of repayment, and
the borrowed funds shall not be considered a capital contribution from Rieke
Member for any purpose under this Agreement.

(c) The Board shall also consider alternative financing sources in order for the
Company to maintain a debt and equity capital structure that the Board deems
appropriate for the Company. In connection therewith, the Board is authorized to
attempt to obtain financing proposals from third party institutional lenders to
provide non-recourse debt or otherwise to raise funds required to meet the
financial obligations of the Company for budget shortfalls and for other capital
and operating expenses (to the extent permitted under the operative terms of any
loan documents binding on the Company), and to the extent the Board obtains
market rate financing proposals from institutional lenders for non-recourse
debt, the Board shall consider such proposals, evaluating, among other things,
the identity of the proposed lender, the term, interest rate and other material
terms of such loan, the risks to the Company and its Members related to such
proposed loan and the perceived ability of a prospective lender to close such
loan.

(d) For avoidance of doubt, the Company will have the power and shall be
authorized to (i) borrow money from banks, other lending institutions, Rieke
Member or Affiliates of Rieke Member, (ii) lend money to Rieke Member or its
Affiliates, (iii) guaranty loans of Rieke Member or its Affiliates and grant
security interests in its assets and assets of its Subsidiaries and Affiliates,
and pledge stock and other equity interests in its Subsidiaries and Affiliates,
to secure such loans and guaranties, and (iv) enter into an accounts receivable
credit

 

13



--------------------------------------------------------------------------------

facility with Rieke Member or its Affiliates, in each case, at such times and on
such terms and conditions as may be determined by the Board in its sole
discretion, without requiring approval from any Member provided that all
borrowings from the Company all loans to the Company and all accounts receivable
credit facility with Rieke Member or its Affiliates are on arms’ length terms.

(e) Subject to the provisions of this Agreement, each of the Members hereby
agrees to reasonably cooperate in connection with any debt financing of the
Company, Rieke Member or any of its Affiliates to the extent required under
Section 9.3 of the Purchase Agreement.

ARTICLE III

DISTRIBUTIONS AND ALLOCATIONS

Section 3.1 Distributions.

(a) Except as otherwise provided herein, prior to January 1, 2017, the Company
shall make no Distributions to the Unitholders in respect of their Units (which
shall not restrict the Company from lending funds to a Member pursuant to
Section 2.8). Except as otherwise provided herein, after January 1, 2017, the
Company shall make Distributions of available cash on a quarterly basis to the
Unitholders in respect of their Units in the aggregate amount determined by the
Board in its reasonable discretion. All distributions pursuant to this
Section 3.1(a) shall be made in the order and priority set forth in
Section 3.1(e).

(b) Tax Distributions.

(i) The Company shall make tax distributions of cash in respect of each Fiscal
Year in the aggregate amount of the Members’ Estimated Tax Liability for such
Fiscal Year, to the Members and Former Members as provided in Section 3.1(d).
For the avoidance of doubt, no tax distributions shall be made in respect of any
period ending on or before the date first set forth above. Any tax distributions
with respect to a Fiscal Year pursuant to Section 3.1(d) shall be made in
quarterly installments (on or prior to March 1, June 1, September 1 and
December 1 of such Fiscal Year) as reasonably determined by the Board to assist
Members and Former Members in satisfying their obligations to make estimated tax
payments; provided that a true-up tax distribution with respect to such Fiscal
Year shall be made pursuant to Section 3.1(d) on or prior to April 1 of the
immediately following Fiscal Year (and thereafter, if necessary) to the extent
the Members’ Estimated Tax Liability at that time exceeds the aggregate tax
distributions previously made with respect to such Fiscal Year. Notwithstanding
the foregoing, no tax distributions shall be made pursuant to Section 3.1(d) in
connection with any Liquidity Event or with respect to any proceeds realized by
the Company in connection with any such Liquidity Event.

 

14



--------------------------------------------------------------------------------

(ii) For purposes of this Section 3.1, the “Members’ Estimated Tax Liability”
for any Fiscal Year means the product of (x) the taxable income of the Company
(without taking into account any deductions of the Company for any “personal
interest” expenses within the meaning of Code Section 163(h) (including, without
limitation, interest expenses on indebtedness incurred to pay tax distributions
pursuant to this Section 3.1(b)), any “investment interest” expenses of the
Company in excess of “investment income” of the Company within the meaning of
Code Section 163(d), or any allowable deductions of any Unitholder resulting
from adjustments under Code Section 743 (“Section 743 Adjustments”)) for such
Fiscal Year, as projected from time to time in good faith by the Board, reduced
by any net losses and deductions (i.e., the excess of losses and deductions over
income and gains) of the Company for federal income tax purposes for any and all
earlier Fiscal Years ending after the date hereof except to the extent (A) any
such losses or deductions were previously applied to reduce a tax distribution
under Section 3.1(d), (B) the carryforward period for such losses or deductions
applicable to an individual Member has expired or (C) the nature of the losses
or deductions is such that they would not be deductible against the current
year’s taxable income, and (y) the Tax Distribution Rate for such Fiscal Year.

For purposes of Section 3.1, the “Tax Distribution Rate” for any Fiscal Year
other than a Regular Tax Fiscal Year shall mean the sum of (I) the highest
marginal U.S. federal alternative minimum tax rate (including any surtax) that
applies to a U.S. citizen for such Fiscal Year (currently 28%), (II) the highest
marginal California personal income tax rate (including any surtax) that applies
to a California resident individual for such Fiscal Year (currently 10.3%),
(III) the Applicable Percentage of the highest marginal California franchise tax
rate (including any surtax) that applies to an S corporation doing business in
California for such Fiscal Year (currently 1.08%, which is 72% of 1.5%), and
(IV) if for such Fiscal Year the U.S. federal self-employment tax applies to
Helga Arminak with respect to the passthrough of income to her from HRA as an S
corporation, the average tax rate that when multiplied by the product of HRA’s
share of the amount determined pursuant to clause (x) of this Section 3.1(b)(ii)
above and a fraction the numerator of which is equal to the number of her
outstanding shares of the stock of HRA and the denominator of which is equal to
the total number of outstanding shares of the stock of HRA (such fraction is
currently 19 / 20) yields the amount of such self-employment tax applicable to
her for such Fiscal Year with respect to such income (currently zero) multiplied
by the excess of 100% over one-half of the percentage determined pursuant to
(I) above for such Fiscal Year (currently  1/2 of 28%, or 14%, resulting in an
excess equal to 86%).

For purposes of Section 3.1, the “Tax Distribution Rate” for any Regular Tax
Fiscal Year shall mean the sum of (I) the highest marginal U.S. federal income
tax rate (including any surtax) that applies to a U.S. citizen for such Regular
Tax Fiscal Year (currently 35%), (II) the Adjusted Applicable Percentage of the
highest marginal California personal income tax rate (including any surtax) that

 

15



--------------------------------------------------------------------------------

applies to a California resident individual for such Regular Tax Fiscal Year
(currently scheduled to be 8.033%, which is 77.992% of 10.3%), (III) the
Applicable Percentage of the highest marginal California franchise tax rate
(including any surtax) that applies to an S corporation doing business in
California for such Regular Tax Fiscal Year (currently 0.975%, which is 65% of
1.5%), and (IV) if for such Regular Tax Fiscal Year the U.S. federal
self-employment tax applies to Helga Arminak with respect to the passthrough of
income to her from HRA as an S corporation, the average tax rate that when
multiplied by the product of HRA’s share of the amount determined pursuant to
clause (x) of this Section 3.1(b)(ii) above and a fraction the numerator of
which is equal to the number of her outstanding shares of the stock of HRA and
the denominator of which is equal to the total number of outstanding shares of
the stock of HRA (such fraction is currently 19 / 20) yields the amount of such
self-employment tax applicable to her for such Regular Tax Fiscal Year with
respect to such income (currently zero) multiplied by the excess of 100% over
one-half of the percentage determined pursuant to (I) above for such Regular Tax
Fiscal Year (currently  1/2 of 35%, or 17.5%, resulting in an excess equal to
82.5%).

For purposes of Section 3.1, “Applicable Percentage” shall mean one hundred
percent (100%) minus (i) for any Fiscal Year other than a Regular Tax Fiscal
Year, the highest marginal U.S. federal alternative minimum tax rate (including
any surtax) that applies to a U.S. citizen for such Fiscal Year (currently 28%,
resulting in an Applicable Percentage of 72% for any such Fiscal Year under
current law) and (ii) for any Regular Tax Fiscal Year, the highest marginal U.S.
federal income tax rate (including any surtax) that applies to a U.S. citizen
for such Regular Tax Fiscal Year (scheduled, under current law, to increase to
39.6% for Fiscal Years after 2012, resulting in an Applicable Percentage for any
of such Fiscal Years which are Regular Tax Fiscal Years of 60.4%).

For purposes of Section 3.1, “Adjusted Applicable Percentage” for any Fiscal
Year means the lesser of: (A) the Applicable Percentage for such Fiscal Year
plus the product of such Applicable Percentage multiplied by a fraction, the
numerator of which is the percentage of certain itemized deductions subject to
disallowance under Code Section 68(a)(1) for such Fiscal Year (which is
currently 0% but which, under current law, is scheduled to become 3% for Fiscal
Years after 2012) and the denominator of which is the highest marginal
California personal income tax rate (including any surtax) that applies to a
California resident individual for such Fiscal Year (which rate is currently
10.3%), resulting in such fraction being 3%/10.3%, or the equivalent of 29.126%,
for Fiscal Years after 2012 (absent any change in current law), and (B) the
Applicable Percentage for such Fiscal Year plus the product of (i) the excess of
one hundred percent (100%) over such Applicable Percentage and (ii) the maximum
percentage (if any) of California personal income tax which is subject to
disallowance as a deduction from federal taxable income under Code
Section 68(a)(2) for such Fiscal Year (which, under current law, is scheduled to
become 80% for Fiscal Years after 2012); resulting, under current law as
scheduled to go into effect for Fiscal Years after 2012, in (A) being 77.992%
and (B) being 92.080% and the Adjusted Applicable Percentage therefore being
77.992% (which is the lesser of (A) and (B)) for Fiscal Years after 2012. In no
event shall the Adjusted Applicable Percentage exceed 100%.

 

16



--------------------------------------------------------------------------------

“Regular Tax Fiscal Year” means a Fiscal Year (which solely for purposes of this
definition shall mean, in the case of a Fiscal Year of less than 12 months, the
calendar year which includes such Fiscal Year) for which Helga Arminak owes
federal income tax, but not federal alternative minimum tax. A Fiscal Year shall
be irrebuttably presumed to be a Regular Tax Fiscal Year if, within 9  1/2
months after the end of such Fiscal Year, Helga Arminak delivers to the Company
a written certification from her accountant that she owes (or owed but paid)
federal income tax, but not federal alternative minimum tax, for such Fiscal
Year and shall be irrebuttably presumed not to be a Regular Tax Fiscal Year
otherwise. Quarterly distributions under Section 3.1(b)(i) for any Fiscal Year
shall be determined as though such Fiscal Year were not a Regular Tax Fiscal
Year, but if such Fiscal Year is, within 9  1/2 months after the end of such
Fiscal Year, determined to be a Regular Tax Fiscal Year (by reason of Helga
Arminak’s timely delivery of a certification in accordance with the preceding
sentence), then a true-up distribution shall be made in accordance with the
proviso of the penultimate sentence of Section 3.1(b)(i).

(c) Withholding Taxes.

(i) Any amount paid by the Company for or with respect to any Unitholder on
account of any withholding tax or other tax payable with respect to the income,
profits or distributions by the Company pursuant to the Code or the Treasury
Regulations thereunder, or any state, local or non U.S. statute, regulation or
ordinance requiring such payment (a “Withholding Tax Act”) shall be treated as a
distribution to such Unitholder for all purposes of this Agreement, consistent
with the character or source of the income, profits or cash which gave rise to
the payment or withholding obligation. Notwithstanding the foregoing, to the
extent that the amount required to be remitted by the Company under any
Withholding Tax Act is in excess of the amount then otherwise distributable to
such Unitholder, the excess shall not constitute a distribution for purposes of
this Agreement, but shall constitute a loan from the Company to such Unitholder
(a “Tax Payment Loan”) that shall be payable upon demand and shall bear
interest, from the date that the Company makes the payment to the relevant
taxing authority, at the London InterBank Offered Rate (as published on the date
that such loans are made) plus 200 basis points, compounded monthly (the “Loan
Rate”). So long as any Tax Payment Loan or the interest thereon remains unpaid,
the Company shall make future distributions due to such Unitholder under this
Agreement by applying the amount of any such distribution first to the payment
of any unpaid interest on all Tax Payment Loans of such Member and then to the
repayment of the principal of all Tax Payment Loans of such Member.
Notwithstanding the foregoing provisions of this Section 3.1(c)(i), to the
extent the amount required to be remitted by the Company under any Withholding
Tax Act with respect to any of the A&A Members is in excess of the amount then
otherwise distributable to such A&A Member, (x) the excess shall constitute a

 

17



--------------------------------------------------------------------------------

distribution and not a loan, and (y) a cash distribution shall be made to all
other Members in such amounts as will cause the total amount of the distribution
(including the deemed distribution of the excess) to have been made in the order
and priority set forth in Section 3.1(e) (and, to the extent the Company has
insufficient funds to make such distribution to the other Members under this
clause (y), the amount owed to them shall be a debt of the Company which bears
interest at the Loan Rate).

(ii) The Board shall take all actions necessary to enable the Company to comply
with the provisions of any Withholding Tax Act applicable to the Company and to
carry out the provisions of this Section 3.1(c)(ii).

(d) Sharing of Tax Distributions. Each tax distribution with respect to a Fiscal
Year pursuant to this Section 3.1(d) shall be shared among the Members and
Former Members in proportion to the relative amounts of taxable income of the
Company allocated to each Member and each Former Member for such Fiscal Year
(without taking into account any deductions for the Company for any interest
expenses described in the first parenthetical in Section 3.1(b)(ii), or any
Section 743 Adjustments attributable to particular Unitholders). For the
avoidance of doubt, distributions to Unitholders under this Section 3.1(d) shall
be treated as an advance of distributions to which such Unitholders are entitled
under Section 3.1(a) and Section 3.1(e) or Section 6.2 and shall be offset
against and reduce dollar-for-dollar any such future distributions.

(e) Priority of Distributions. Except as provided in Section 3.1(b), all
Distributions under this Section 3.1, including in connection with any
(a) liquidation, dissolution or winding up of the Company or (b) Change of
Control Transaction (each of the events described in clauses (a) and (b) shall
be referred to herein as a “Liquidity Event”), shall be made in immediately
available funds to the Unitholders ratably among such Unitholders based upon the
number of outstanding Units held by each such Unitholder immediately prior to
such Distribution.

(f) Certain Limitations. Except as otherwise provided by the Parent Guaranty,
(i) the Unitholders shall look solely to the assets of the Company for any
Distributions, whether liquidating Distributions or otherwise, and (ii) if the
assets of the Company remaining after the payment or discharge, or the provision
for payment or discharge, of the debts, obligations, and other liabilities of
the Company are insufficient to make any Distributions, no Unitholder shall have
any recourse against the separate assets of any other Unitholder.

(g) Erroneous Distributions. If the Company has, pursuant to any clear and
manifest accounting or similar error, paid any Unitholder an amount in excess of
the amount to which it is entitled pursuant to this ARTICLE III, such Unitholder
shall reimburse the Company to the extent of such excess, without interest,
within 30 days after demand by the Company.

(h) Distributions in Kind. For the avoidance of doubt, any distribution in kind
shall, for purposes of this ARTICLE III and ARTICLE VI, be treated as a
distribution in an amount equal to the then Fair Market Value of the distributed
asset(s).

 

18



--------------------------------------------------------------------------------

Section 3.2 Capital Accounting Allocations.

(a) After giving effect to the special allocations in Section 3.2(b)-(g) below,
any remaining Profits and Losses shall be allocated among the Unitholders, and
credited or debited to their respective Capital Accounts, in such a manner that
the balance of each Unitholder’s Capital Account at the end of any Taxable Year
(increased by such Unitholder’s “share of Company Minimum Gain,” and “share of
partner nonrecourse debt minimum gain” as defined in Treasury Regulations
Section 1.704-2) would equal the amount of cash that such Unitholder would
receive if (i) the Company were to have sold all of its property for an amount
of cash equal to the Book Value of such property (determined, for the avoidance
of doubt, without adjustment for the deemed liquidation), (ii) all of such cash
were used first to pay liabilities of the Company (limited, in the case of
nonrecourse liabilities, to the Book Value of the assets subject to such
liabilities), and (iii) any remaining cash were to have been distributed in
liquidation in accordance with Section 3.1(e) at the end of such Taxable Year.

(b) Any nonrecourse deductions (as defined in Treasury Regulations
Section 1.704-2(b)(1)) shall be allocated to the holders of Class A Common Units
(ratably among such Unitholders based upon the respective number of such Class A
Common Units held by each such Unitholder).

(c) If there is a net decrease in Company Minimum Gain during any Taxable Year,
each Unitholder shall be specially allocated Profits for such Taxable Year (and,
if necessary, subsequent Taxable Years) in an amount equal to such Unitholder’s
share of the net decrease in Company Minimum Gain, determined in accordance with
Treasury Regulations Section 1.704-2(g). The items to be so allocated shall be
determined in accordance with Treasury Regulations Section 1.704-2(f)(6). This
Section 3.2(c) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(d) Deductions and Losses attributable to partner nonrecourse debt (as defined
in Treasury Regulations Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulations Section 1.704-2(i).

(e) If there is a net decrease during any Taxable Year in partner nonrecourse
debt minimum gain (as defined in Treasury Regulations Section 1.704-2(i)(3)),
Profits for such Taxable Year (and, if necessary, subsequent Taxable Years)
shall be allocated to the Unitholders in the amounts and of such character as
determined according to, and subject to the exceptions contained in, Treasury
Regulations Section 1.704-2(i)(4). This Section 3.2(e) is intended to comply
with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(f) If any Unitholder unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) that creates or increases an Adjusted Capital Account Deficit as of
the end of any Taxable Year, then Profits (and, if necessary, gross income) for
such Taxable Year shall be allocated to such Unitholder in an amount and manner
sufficient to eliminate such Adjusted Capital Account Deficit as quickly as
possible. This Section 3.2(f) is intended to be a qualified income offset
provision as described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

 

19



--------------------------------------------------------------------------------

(g) Profits and Losses described in Section 2.3(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m).

Section 3.3 Tax Allocations.

(a) Except as provided below in this Section 3.3, the income, gains, losses,
deductions and credits of the Company will be allocated, for U.S. federal, state
and local income tax purposes, among the Unitholders in accordance with the
allocation of such income, gains, losses, deductions and credits among the
Unitholders for computing their Capital Accounts; provided that if any such
allocation is not permitted by the Code or other applicable law, the Company’s
subsequent income, gains, losses, deductions and credits will be allocated among
the Unitholders so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Unitholders in accordance with Code Section 704(c) so as to take account of
any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its Book Value using a permissible method chosen
by the Board.

(c) If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulations Section 1.704-1(b)(2)(iv)(f), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Book Value in the same manner
as under Code Section 704(c) using a permissible method chosen by the Board.

(d) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Unitholders according to their interests in
such items as determined by the Board taking into account the principles of
Treasury Regulations Section 1.704-1(b)(4)(ii) or any other applicable law.

(e) Allocations pursuant to this Section 3.3 are solely for purposes of U.S.
federal, state and local income taxes and shall not affect, or in any way be
taken into account in computing, any Unitholder’s Capital Account or share of
Profits, Losses, Distributions or other Company items pursuant to any provision
of this Agreement.

(f) The Members acknowledge and agree that, by reason of Rieke Member’s purchase
of its Units from HRA pursuant to the Purchase Agreement, the Company terminated
as a partnership for federal income tax purposes under Code
Section 708(b)(1)(B), and the Company’s taxable year closed, on the Closing Date
under the Purchase Agreement and the Company constitutes a new partnership for
federal income tax purposes, with a new taxable year commencing, on the day
after such Closing Date. In the Purchase Agreement, the parties agreed that on
its federal income tax return for the taxable year ending on such Closing Date

 

20



--------------------------------------------------------------------------------

(immediately prior to the effective date of this Agreement), the Company shall
make an election under Code Sections 743 and 754 with respect to Rieke Member’s
purchase of its Units from HRA. The Members expect that the federal income tax
benefits to Rieke Member of such election by the terminated tax partnership will
apply with respect to the new tax partnership irrespective of whether the new
tax partnership makes an election under Code Sections 743 and 754.

ARTICLE IV

MANAGEMENT

Section 4.1 Authority of Board.

Except as otherwise provided herein, (i) the Board shall conduct, direct and
exercise full control over all activities of the Company, (ii) all management
powers over the business and affairs of the Company shall be vested in the Board
and (iii) the Board shall have the power to bind or take any action on behalf of
the Company, or to exercise any rights and powers (including the rights and
powers to take certain actions, give or withhold certain consents or approvals,
or make certain determinations, opinions, judgments, or other decisions) granted
to the Company under this Agreement, or any other agreement, instrument, or
other document to which the Company is a party or by virtue of its holding the
equity interests of any Subsidiary thereof. Unless delegated such power in
accordance with Section 4.5, no member of the Board in his or her individual
capacity shall do any act that would be (or could be construed as) binding on
the Company, or make any expenditures on behalf of the Company. The Board will
prepare an Annual Budget for the Company’s Subsidiaries, will endeavor to
receive periodic reports from the management of the Company’s Subsidiaries on a
periodic basis, and the Board members are expected to actively communicate and
participate in all matters before the Board.

Section 4.2 Composition of the Board.

(a) The Board initially shall be comprised of three (3) members: (i) one member
designated by the A&A Members, and (ii) two members designated by the Rieke
Member. If the A&A Members hold less than 10% of the total Units outstanding at
any time, then the A&A Members shall no longer be entitled to designate a member
to the Board and the Rieke Member shall be entitled to designate all three
members to the Board.

(b) Initially, the Board member designated by the A&A Members will be Helga
Arminak, and the Board members designated by the Rieke Member will be Lynn
Brooks and Josh Sherbin.

(c) The composition of the board of directors or managers (and board observers)
of Yuyao and each other Subsidiary of the Company (each, a “Sub Board”) shall be
identical to the Board, unless the Board determines that to comply with
applicable government regulations, a Sub Board must be comprised of different
membership.

 

21



--------------------------------------------------------------------------------

(d) So long as the A&A Members are entitled to designate a Board member, such
Board member shall be entitled to be a member of any committee formed by the
Board or a Sub Board.

(e) The removal from the Board or a Sub Board (with or without cause) of any
Board member designated hereunder shall be upon the appointing party’s written
request, but only upon such written request and under no other circumstances;
provided, however, that the Rieke Member may remove any Board member designated
by the A&A Members if the A&A Members then hold less than 10% of the total Units
outstanding

(f) In the event that any Person ceases to serve as a member of the Board or any
Sub Board during such member’s term of office, the resulting vacancy on the
Board or any Sub Board shall be filled by the party that designated the Board
member whose leaving created such vacancy, as provided hereunder.

(g) Notwithstanding the foregoing provisions of this Section 4.2 to the
contrary, in the event that any Person’s membership on the Board or the Sub
Board causes any regulatory issues or is a cause of concern to any regulatory
body, then such Person shall be removed and a replacement member of the Board
will be appointed by the designating Member.

(h) The Company shall pay, or shall cause its Subsidiaries to pay, the
reasonable out-of-pocket fees and expenses incurred by each member of the Board
in connection with such member’s service on the Board, including, without
limitation, attending any meeting of the Board or any committee thereof or any
meeting of a Sub Board or any committee thereof. Except as otherwise provided in
the immediately preceding sentence or elsewhere in this Agreement, the members
of the Board shall not be compensated for their services as members of the
Board.

Section 4.3 Proxies.

A Representative entitled to vote may vote at a meeting of the Board or any
committee thereof either in person or by proxy executed in writing by such
Representative. An email or similar transmission by the Representative, or a
photographic, facsimile or similar reproduction of a writing executed by the
Representative shall (if stated thereon) be treated as a proxy executed in
writing for purposes of this Section 4.3. Proxies for use at any meeting of the
Board or a Sub Board or any committee thereof or in connection with the taking
of any action by written consent shall be filed with the Board or that Sub
Board, before or at the time of the meeting or execution of the written consent,
as the case may be. All proxies shall be received and taken charge of and all
ballots shall be received and canvassed by the majority of the Board or a Sub
Board who shall decide all questions concerning the qualification of voters, the
validity of the proxies and the acceptance or rejection of votes. No proxy shall
be valid after eleven months from the date of its execution unless otherwise
provided in the proxy. A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and the proxy is coupled with
an interest. Should a proxy designate two or more Persons to act as proxies,
unless that instrument shall provide to the contrary, a majority of such Persons
present at any meeting at which their powers thereunder are to be exercised
shall have and may exercise all the powers of voting or giving consents thereby
conferred, or if only one be present, then such powers may be exercised by that
one; or, if an even number attend and a majority do not agree on any particular
issue, the Company shall not be required to recognize such proxy with respect to
such issue if such proxy does not specify how the votes that are the subject of
such proxy are to be voted with respect to such issue.

 

22



--------------------------------------------------------------------------------

Section 4.4 Meetings and Consent Rights, etc.

(a) Actions of the Board, any Sub Board or any Committees. Meetings of the Board
or any Sub Board and any committee thereof shall be held at the principal office
of the Company or at such other place as may be determined by the Board or that
Sub Board or such committee. Regular meetings of the Board or any Sub Board
shall be held on such dates and at such times as shall be determined by the
Board or that Sub Board. Special meetings of the Board or any Sub Board or any
committee may be called by any member of the Board (or, in the case of a special
meeting of any committee of the Board or any Sub Board, by any member thereof)
on at least two (2) business days prior written notice to the other members of
the Board (or Board Committee or Sub Board), which notice shall state the
purpose or purposes for which such meeting is being called. In the event that
the a Board member determines in good faith that a dispute exists regarding the
Board’s compliance with the terms set forth in Section 4.4(e), or (f), a special
meeting of the Board may be called by such Board member on at least two
(2) business days prior written notice to the other Board members, which notice
shall state the purpose or purposes for which such meeting is being called and
identify the transaction or transactions which are being challenged. In
addition, in the event that the Company’s President determines in good faith
that a significant operational issue affecting the Company’s business exists, a
special meeting of the Board may be called by such officer on at least two
(2) business days prior written notice to the Board members, which notice shall
state the purpose or purposes for which such meeting is being called and
identify the issue or issues which exist. Subject to the next sentence, the
actions taken by the Board or any Sub Board or any committee at any meeting (as
opposed to by written consent), however called and noticed, shall be as valid as
though taken at a meeting duly held after regular call and notice if (but not
until), either before, at or after the meeting, the Representative as to whom it
was improperly held signs a written waiver of notice or a consent to the holding
of such meeting or an approval of the minutes thereof. The actions by the Board
or any Sub Board or any committee thereof may be taken by vote of the Board or
that Sub Board or any committee at a meeting of the members thereof.
Notwithstanding anything contained in this Agreement to the contrary, the
actions by the Board or any Sub Board or any committee thereof may be taken by
written consent (without a meeting and without a vote) so long as such consent
is signed by all members of the applicable Board or Sub Board or committee. A
meeting of the Board or any Sub Board or any committee may be held by conference
telephone or similar communications equipment by means of which all individuals
participating in the meeting can be heard.

(b) Board Action. Each Board member shall have one vote on all matters submitted
to the Board or any Sub Board or any committee thereof (whether the
consideration of such matter is taken at a meeting, by written consent or
otherwise). In evaluating whether to give any approval or consent pursuant to
this Section 4.4(b) or in taking any action otherwise in connection herewith,
each Board member shall not be required to take into account any fiduciary or
other duties or responsibilities to other Unitholders or any other Person.

 

23



--------------------------------------------------------------------------------

(c) Board Consent. Notwithstanding any other provision of this Agreement,
neither the Company nor any of its Subsidiaries shall take or agree to take any
of the following actions unless, said decisions or actions on the part of any of
the Company and its Subsidiaries have been approved in advance in writing by the
unanimous vote of the Board members; provided, however, that after Helga Arminak
is no longer employed by the Company, the decisions or actions in clauses
(viii) and (ix) below shall only require a majority vote of the Board members:

(i) any redemption by the Company of any Units at greater than Fair Market
Value;

(ii) any action to liquidate or dissolve the Company;

(iii) change or exit the principal business line of the Company;

(iv) a merger, consolidation, or other similar transaction involving the
Company;

(v) acquire any other Person (whether through the acquisition of all or
substantially all of the assets of a Person, the acquisition of a controlling
equity interest in a Person, a merger with another Person or otherwise);

(vi) allow any Person (other than the Company) to use or license other than on
an arms’ length basis the Company name or the Company’s intellectual property

(vii) take any action that would cause the Company to be characterized as an
entity other than a partnership for federal income tax purposes;

(viii) allow any Person (other than the Company) to use or license on an arms’
length basis the Company name or the Company’s intellectual property; and

(ix) relocate the Company headquarters to a location that is more than fifteen
(15) miles from the current principal office of the Company.

(d) Committee Actions. Committees shall not be authorized or permitted to take
any action that requires unanimous Board consent, as specified in
Section 4.4(c).

(e) Affiliate Transactions. From and after the date hereof, neither the Company
nor any Subsidiary shall take any action or enter into any transaction,
agreement or arrangement (including, any series of related transactions,
agreements, arrangements or actions) in excess of $10,000 with any partner,
member, stockholder, manager, officer or director of the Company or any
Subsidiary, or any relative or Affiliate (including such Affiliate’s partners,
members, stockholders, managers, officers or directors) of any of the foregoing
other than (A) as

 

24



--------------------------------------------------------------------------------

expressly contemplated by this Agreement or any other agreement expressly
contemplated hereby, including the Purchase Agreement, and (B) (x) for payment
of salaries and bonuses to employees in the normal course of business,
(y) reimbursement to employees for reasonable out-of-pocket expenses incurred in
connection with services rendered, and (z) for other standard employee benefits
made generally available to other employees; provided that the Company Group may
enter into and perform the transactions (in accordance with the terms thereof,
as in effect on the date hereof) required under the agreements specified on
Schedule 4.4(e) hereto, so long as (i) the terms of such transaction are no less
favorable in any material respect than what could reasonably be expected to be
obtained from an unaffiliated party using commercially reasonable efforts, and
(ii) such transaction has been approved at a meeting of the Board in which at
least two (2) business days prior written notice is provided to each of the
Board members in accordance with Section 4.4(a); provided, further, that the
Company Group may enter into and perform transactions with Rieke Member and its
Affiliates other than members of the Company Group (collectively, the “Rieke
Group”), so long as (1) any such transactions consisting of sales by the Company
Group to the Rieke Group are priced at the Company Group’s cost of sales
determined in accordance with GAAP, based either on the third party
manufacturing cost or, for product manufactured internally, standard costs as
described below in the definition of “Intercompany Profit” (as defined below),
plus a mark-up equal to 50% of the Intercompany Profit that the Rieke Group
earns on the sale of the applicable products to its customers, and (2) any such
transactions consisting of purchases by the Company Group from the Rieke Group
are priced at the Rieke Group’s cost of sales determined in accordance with
GAAP, based either on the third party manufacturing cost or, for product
manufactured internally, standard costs as described below in the definition of
“Intercompany Profit,” and consistent with past practice plus a mark-up equal to
50% of the Intercompany Profit (defined below) that the Company Group earns on
the sale of the applicable products to its customers. For purposes of this
Section 4.4(e), the term “Intercompany Profit” with respect to products
purchased from a third-party manufacturer shall mean, the excess of the selling
price (net of discounts and rebates) to the ultimate customer less the sum of
(a) the cost of sales for the product acquired from the third party
manufacturer, as determined in accordance with GAAP and consistent with past
practice, (b) customs, duties and import/export taxes, as applicable,
(c) royalties related to such products, and (d) the freight costs incurred, but
only to the extent not paid by the customer, to ship the product from the third
party manufacturer either to the Rieke Group’s or the Company Group’s warehouse,
as applicable, or directly to the ultimate customer. Notwithstanding the
foregoing, the term “Intercompany Profit” with respect to product manufactured
by either the Rieke Group or the Company Group shall mean the excess of the
selling price (net of discounts and rebates) to the ultimate customer less the
sum of (a) the manufacturer’s variable cost of sales, based on internal standard
costs adjusted quarterly, as determined in accordance with GAAP and consistent
with past practice, (b) customs, duties and import/export taxes, as applicable,
(c) royalties related to such products, and (d) the freight costs incurred, but
only to the extent not paid by the customer, to ship the product from the
manufacturing facility either to Rieke Group’s or the Company Group’s warehouse,
as applicable, or directly to the ultimate customer.

For the avoidance of doubt, over the term of the Put/Call Period, the Company
Group and the Rieke Group will each continue to record sales to their existing
customers listed on the Existing Customer List posted to the Dataroom at Index
#7.8 (the “Existing Customers”) and their Independently Developed New Customers
(as defined below) consistent with past practice.

 

25



--------------------------------------------------------------------------------

The intercompany pricing provisions detailed above shall apply with respect to
all intercompany transactions between the Company Group and Rieke Group,
including additional sales to Existing Customers, as well as sales to new
customers (collectively, “Incremental Sales”) whereby Company Group supplies
products to Rieke Group on one hand, or Rieke Group supplies products to Company
Group on the other hand, for incremental sales to the ultimate customer;
provided, however, (A) in the event the manufacturing of a Company Group product
is moved from a third-party manufacturer of the Company Group or a Company Group
manufacturer to a third-party manufacturer of the Rieke Group or a Rieke Group
manufacturer (a “Company Excluded Product”), 100% of the Intercompany Profit
from the sales (net of discounts and rebates) of any Company Excluded Product
shall be allocated to the Company Group (using a cost of sales for such Company
Excluded Product equal to the lower of (i) the Company Group’s third party
manufacturer’s invoiced costs or the Company Group manufacturer’s cost of sales
for the Company Excluded Product, as determined in accordance with GAAP and
consistent with past practice, and including in either case, (a) customs, duties
and import/export taxes, as applicable, (b) royalties related to such products,
and (c) the freight costs incurred, but only to the extent not paid by the
customer, to ship the product directly to the ultimate customer, or (ii) the
Rieke Group’s third party manufacturer’s invoiced costs or the Rieke Group
manufacturer’s variable cost of sales for the Company Excluded Product, based on
internal standard costs adjusted quarterly, as determined in accordance with
GAAP and consistent with past practice, and including in either case,
(a) customs, duties and import/export taxes, as applicable, (b) royalties
related to such products, and (c) the freight costs incurred, but only to the
extent not paid by the customer, to ship the product directly to the ultimate
customer), and such sales shall not be considered Incremental Sales, and (B) in
the event the manufacturing of a Rieke Group product is moved from a third-party
manufacturer of the Rieke Group or a Rieke Group manufacturer to a third-party
manufacturer of the Company Group or a Company Group manufacturer (a “Rieke
Excluded Product”), 100% of the Intercompany Profit from the sales (net of
discounts and rebates) of any Rieke Excluded Product shall be allocated to the
Rieke Group (using a cost of sales for such Rieke Excluded Product at the lower
of (i) the Rieke Group’s third party manufacturer’s invoiced costs or the Rieke
Group manufacturer’s cost of sales for the Rieke Excluded Product, as determined
in accordance with GAAP and consistent with past practice, and including in
either case, (a) customs, duties and import/export taxes, as applicable,
(b) royalties related to such products, and (c) the freight costs incurred, but
only to the extent not paid by the customer, to ship the product directly to the
ultimate customer, or (ii) the Company Group’s third party manufacturer’s
invoiced costs or the Company Group manufacturer’s variable cost of sales for
the Rieke Excluded Product, based on internal standard costs adjusted quarterly,
as determined in accordance with GAAP and consistent with past practice, and
including in either case, (a) customs, duties and import/export taxes, as
applicable, (b) royalties related to such products, and (c) the freight costs
incurred, but only to the extent not paid by the customer, to ship the product
directly to the ultimate customer,), and such sales shall not be considered
Incremental Sales. The foregoing procedure regarding Company Excluded Products
and Rieke Excluded Products may be modified upon the written consent of the A&A
Representative and the Rieke Member.

The parties hereto agree that during the Put/Call Period, neither the Company
Group nor the Rieke Group will sell its products directly to the other party’s
Existing Customers or the other party’s Independently Developed New Customers
but will instead sell to such customers through an intercompany transaction and
such sales (except for Excluded Products) shall be

 

26



--------------------------------------------------------------------------------

treated as Incremental Sales as described above and sales of Excluded Products
shall be treated as described above. “Independently Developed New Customers”
shall be customers of either the Company Group or the Rieke Group, respectively,
other than Existing Customers or Jointly Developed New Customers (as defined
below). “Jointly Developed New Customers” shall be customers of either the
Company Group or the Rieke Group, respectively, other than their Existing
Customers, who are legitimately developed by joint customer call(s) by
representatives of both the Company Group and the Rieke Group and who have been
identified and documented in writing as such before the joint customer call(s).
For each sale to a Jointly Developed New Customer directly by either the Company
Group or the Rieke Group (and which sale is not an Incremental Sale covered
above), the Intercompany Profit related to such sale shall be allocated 50% to
the Company Group and 50% to the Rieke Group.

For purposes of maximizing overall profits if a customer opportunity occurs
where an exception to the above terms is necessary, both the A&A Members and the
Rieke Member must mutually agree in advance to the exception and the terms
thereof, with appropriate written documentation to substantiate the exception
and its terms.

(f) Notice Prior to Insolvency Event. At least five days prior to commencing or
otherwise initiating any Insolvency Event, the Board shall call a special
meeting of the Board (in which at least two (2) business days prior notice shall
be provided to all members of the Board in accordance with Section 4.4(a)), in
which the Board shall discuss and approve the commencement of such Insolvency
Event. For the purposes of this Section 4.4, “Insolvency Event” means (i) any
filing to dissolve or liquidate the Company or any material Subsidiary, or
(ii) filing a voluntary petition or otherwise initiating proceedings to have the
Company or any material Subsidiary adjudicated insolvent, or seeking an order
for relief of the Company as a debtor under the United States Bankruptcy Code;
filing any petition seeking any composition, reorganization, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy laws or any other present or future applicable federal, state
or other statute or law relative to bankruptcy, insolvency, or other relief for
debtors with respect to the Company or any material Subsidiary seeking the
appointment of any trustee, receiver, conservator, assignee, sequestrator,
custodian, liquidator (or other similar official) of the Company or of all or
any substantial part of the assets of the Company or any material Subsidiary;
making any general assignment for the benefit of creditors of the Company or any
material Subsidiary; admitting in writing the inability of the Company or any
material Subsidiary to pay its debts generally as they become due; or declaring
or effecting a moratorium on the debts of the Company or any material Subsidiary
or taking any action in furtherance of any of the above proscribed actions.

(g) Real Estate Restrictions. Absent the prior written Approval of the Rieke
Member, the Company may not, and shall cause each of its Subsidiaries not to,
directly or indirectly through any interest in any entity engaging in any such
activities, acquire any interest in any real estate, enter into any lease in
respect of any real estate or enter into any option in respect of any of the
foregoing, or modify any existing real estate lease or option of the Company
Group in respect thereof.

 

27



--------------------------------------------------------------------------------

Section 4.5 Delegation of Authority.

The Board may, from time to time, delegate to one or more Persons (including any
member of the Board and including through the creation and establishment of one
or more other committees) such authority and duties as the Board may deem
advisable. Any delegation pursuant to this Section 4.5 may be revoked at any
time by the Board in its sole discretion. No such delegation may grant to one or
more Persons the ability to take any action that requires unanimous Board
consent in accordance with Section 4.4(c) without first obtaining such approval.

Section 4.6 Purchase of Units.

Subject to the other provisions of this Agreement, the Board may cause the
Company to purchase or otherwise acquire Units, or may purchase or otherwise
acquire Units on behalf of the Company; provided that this provision shall not
in and of itself obligate any Unitholder to sell any Units to the Company. As
long as any Units are owned by or on behalf of the Company or any Subsidiary,
such Units will not be considered outstanding for any purpose (and may not be
voted).

Section 4.7 Limitation of Liability.

(a) Except as otherwise provided herein or in any agreement entered into by such
Person and the Company, no Person or any of such Person’s Affiliates shall be
liable to the Company or to any Unitholder for any act or omission performed or
omitted by such Person in his or her capacity as an officer of the Company or a
member of the Board or a Board committee taken in good faith, to the maximum
extent permitted by applicable law; provided that, such limitation of liability
shall not apply to the extent the act or omission was attributable to such
Person’s willful misconduct or knowing violation of law or for any breaches of
any representations, warranties or covenants by such Person or any of such
Person’s Affiliates contained herein or in any other agreement with the Company.
The Board may exercise any of the powers granted to it by this Agreement and
perform any of the duties imposed upon it hereunder either directly or by or
through its agents, and no Board member or any of such Board member’s Affiliates
shall be responsible for any misconduct or negligence on the part of any such
agent appointed by the Board (so long as such agent was selected in good faith
and with reasonable care). The Board shall be entitled to rely upon the advice
of legal counsel, independent public accountants and other experts selected in
good faith and with reasonable care, including financial advisors, and any act
of or failure to act by the Board in good faith reliance on such advice shall in
no event subject the Board or any member thereof to liability to the Company or
any Unitholder.

(b) Whenever this Agreement or any other agreement contemplated herein provides
that the Board shall act in a manner which is, or provide terms which are,
“fair” or “reasonable” to the Company or any Unitholder, the Board shall
determine such appropriate action or provide such terms considering, in each
case, the relative interests of each party to such agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices and such other matters as the Board shall
consider appropriate.

 

28



--------------------------------------------------------------------------------

(c) Whenever in this Agreement or any other agreement contemplated herein, the
Board is permitted or required to take any action or to make a decision in its
“sole discretion” or “discretion,” with “complete discretion” or under a grant
of similar authority or latitude, each Board member shall be entitled to
consider such interests and factors as he or she desires. The resolution, action
or terms so made, taken or provided by the Board shall not constitute a breach
of this Agreement or any other agreement contemplated herein or impose liability
upon the Board, any member thereof or any of such member’s Affiliates.

(d) To the extent that any Member has, at law or in equity, duties (including
without limitation, fiduciary duties) to the Company, subject to the terms of
this Agreement, such Member, acting in accordance with this Agreement, shall not
be liable to the Company, any other Member or any other Person for his/her/its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties of any Member otherwise
existing at law or in equity, are agreed to by all parties hereto to replace
such other duties to the greatest extent permitted under applicable law.
Accordingly, to the maximum extent permitted by the Delaware Limited Liability
Company Act, each Member hereby absolutely and irrevocably waives any and all
claims, actions, causes of action, loss, cost, damage and expense, including
without limitation, any and all attorneys’ fees and other costs of enforcement
arising out of or in connection with any breach of any fiduciary duty by any
Member in the nature of actions taken or omitted by any such Member with respect
to the Company that are in compliance with this Agreement, which actions or
omissions would otherwise constitute the breach of any fiduciary duty owed to
the Members. It is the express intent of each Member that each Member shall be
and hereby is relieved of any and all fiduciary duties which might otherwise
arise out of or in connection with this Agreement or the relationship(s) created
or evidenced hereby or thereby.

Section 4.8 Indemnification of Members, Board members, Officers, and Others.

(a) The Company hereby agrees, and agrees to cause each Subsidiary, to indemnify
and hold harmless any Person (each, an “Indemnified Person”) to the fullest
extent permitted under the Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company or such Subsidiary to provide broader
indemnification rights than the Company or such Subsidiary is providing
immediately prior to such amendment), against all expenses, liabilities and
losses (including attorney fees, judgments, fines, excise taxes or penalties)
incurred or suffered by such Person (or one or more of such Person’s Affiliates)
by reason of the fact that such Person is or was a Member or is or was serving
as a Board member or officer of the Company or Subsidiary (and any Person that
is or was serving as an employee or agent of the Company or Subsidiary or is or
was serving at the request of the Company or Subsidiary as a representative,
officer, director, Board member, principal, member, employee or agent of another
partnership, corporation, joint venture, limited liability company, trust or
other enterprise); provided that no Indemnified Person shall be indemnified
pursuant to this Section 4.8 for any expenses, liabilities and losses suffered
that are attributable to the Purchase Agreement or the transactions contemplated
thereby, or such Indemnified Person’s or its Affiliates’ willful misconduct or
knowing violation of law, or for any breaches of any representations, warranties
or covenants by such Indemnified Person or its Affiliates contained herein or in
any other agreement with the Company or such Subsidiary.

 

29



--------------------------------------------------------------------------------

Expenses, including attorney fees, incurred by any such Indemnified Person in
defending a proceeding shall to the extent of available funds be paid by the
Company or such Subsidiary in advance of the final disposition of such
proceeding, including any appeal therefrom, upon receipt of an undertaking
reasonably satisfactory to the Board by or on behalf of such Indemnified Person
to repay such amount if it shall ultimately be determined that such Indemnified
Person is not entitled to be indemnified by the Company or such Subsidiary.

(b) The right to indemnification and the advancement of expenses conferred in
this Section 4.8 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, by-law, vote of the
Board or otherwise.

(c) The Company Group may maintain insurance, at its expense, to protect any
Indemnified Person against any expense, liability or loss described in
Section 4.8(a) above whether or not the Company or such Subsidiary would have
the power to indemnify such Indemnified Person against such expense, liability
or loss under the provisions of this Section 4.8.

(d) The Company shall at all times maintain professional liability insurance at
its expense providing coverage of at least $2,000,000 per claim.

(e) Notwithstanding anything contained herein to the contrary, including in this
Section 4.8, any indemnity by the Company or its Subsidiaries relating to the
matters covered in this Section 4.8 shall be provided out of and to the extent
of Company or such Subsidiaries’ assets only and no Unitholder (unless such
Unitholder otherwise agrees in writing or is found in a final decision by a
court of competent jurisdiction to have personal liability on account thereof)
shall have personal liability on account thereof or shall be required to make
additional Capital Contributions to help satisfy such indemnity of the Company
or any Subsidiary.

(f) If this Section 4.8 or any portion hereof shall be invalidated on any ground
by any court of competent jurisdiction, then the Company or such Subsidiary
shall nevertheless indemnify and hold harmless each Indemnified Person pursuant
to this Section 4.8 to the fullest extent permitted by any applicable portion of
this Section 4.8 that shall not have been invalidated and to the fullest extent
permitted by applicable law.

(g) The obligations of the Company Group under this Section 4.8 shall be
interpreted without regard to any other indemnification obligations from which
the Indemnified Person may benefit (any other Person that provides any such
other indemnity of any Indemnified Person is hereinafter referred to as an
“Other Indemnitor”). Without limiting the generality of the foregoing, the
Company hereby agrees on behalf of itself and its Subsidiaries:

(i) that the Company or the applicable Subsidiary shall be the indemnitor of
first resort (i.e., its obligations to the Indemnified Person are primary and
any obligation of any Other Indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Indemnified
Person are secondary);

 

30



--------------------------------------------------------------------------------

(ii) that it will not assert that the Indemnified Person must seek expense
advancement or reimbursement, or indemnification, from any Other Indemnitor
before the Company or Subsidiary must perform any of its expense advancement,
reimbursement or indemnification obligations hereunder;

(iii) that the Company or Subsidiary shall be required to advance the full
amount of expenses incurred by the Indemnified Person and shall be liable for
the full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by or on behalf of the Indemnified Person to the extent legally
permitted and as required hereby, without regard to any rights that the
Indemnified Person may have against any Other Indemnitor;

(iv) that the Company Group hereby irrevocably waives, relinquishes and releases
each Other Indemnitor from any and all claims against such Other Indemnitor for
contribution, subrogation or any other recovery of any kind in respect thereof;

(v) that no payment by any Other Indemnitor shall affect the foregoing, and each
Other Indemnitor shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnified Person against the Company or Subsidiary,
and if for any reason a court of competent jurisdiction determines that any
Other Indemnitor is not entitled to such subrogation, such Other Indemnitor
shall have a right of contribution by the Company or Subsidiary to such Other
Indemnitor with respect to any such payment by such Other Indemnitor; and

(vi) that if a third party seeks to hold an Affiliate of the Indemnified Person
responsible for any action or inaction by such Indemnified Person by reason of
(or arising in part out of) any event with respect to which the Company or
Subsidiary has any indemnification obligation under this Section 4.8, then such
Affiliate shall be entitled to indemnification under this Section 4.8 to the
same extent as the Indemnified Person is entitled to indemnification hereunder.

Notwithstanding anything contained in this Agreement to the contrary and except
as otherwise provided herein and/or except for enforcement of the foregoing
provisions and/or as otherwise provided in any other agreement between the
Indemnified Person and/or the Company or any Subsidiary relating to the
employment of such Indemnified Person by the Company and/or such Subsidiary, no
Indemnified Person shall be entitled to indemnification pursuant to this
Agreement in connection with any claim initiated by the Indemnified Person
against the Company or Subsidiary or any Member, Board member, stockholder,
director, manager or officer of the Company or Subsidiary unless the Company or
Subsidiary, as applicable, has, in writing, joined in or consented to the
initiation of such claim.

 

31



--------------------------------------------------------------------------------

ARTICLE V

UNITHOLDERS

Section 5.1 Limitation of Liability.

Except as otherwise provided by applicable laws, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Unitholder or Board member shall be obligated personally for any such debt,
obligation or liability of the Company by reason of being a Unitholder or acting
as a representative of the Company; provided that a Unitholder shall be required
to return to the Company any Distribution made to it in clear and manifest
accounting or similar error. Notwithstanding anything contained herein to the
contrary, the failure of the Company to observe any formalities or requirements
relating to the exercise of its powers or management of its business and affairs
under this Agreement or the Act shall not be grounds for imposing personal
liability on the Unitholders for liabilities of the Company.

Section 5.2 Lack of Authority of Individual Unitholders.

Unless delegated such power in accordance with Section 4.5 or as otherwise
provided in this Agreement, no Unitholder shall in its capacity as such have the
authority or power to act for or on behalf of the Company in any manner, to do
any act that would be (or could be construed as) binding on the Company, or to
make any expenditures on behalf of the Company, and the Unitholders hereby
consent to the exercise by the Board of the powers and rights conferred upon
them by law and this Agreement.

Section 5.3 No Right of Partition.

No current or former Unitholder shall have the right to seek or obtain partition
by court decree or operation of law of any Company property, or the right to own
or use particular or individual assets of the Company.

Section 5.4 Confidentiality.

Each Unitholder recognizes and acknowledges that it may receive certain
confidential and proprietary information and trade secrets of the Company Group,
including but not limited to confidential information of the Company Group
regarding identifiable, specific and discrete business opportunities being
pursued by the Company or its Subsidiaries (the “Confidential Information”).
Each Unitholder (on behalf of itself and the following persons: its directors,
officers, shareholders, partners, employees, agents, members, and shareholders,
whether or not such Unitholder would be responsible for their acts under
principles of agency law) agrees that it will not, during or after the term of
this Agreement, whether through an Affiliate or otherwise, take commercial or
proprietary advantage of or profit from any Confidential Information or disclose
Confidential Information to any Person for any reason or purpose whatsoever,
except for disclosure (i) to authorized representatives and employees of the
Company or its Subsidiaries and as otherwise may be proper in the course of
performing such Unitholder’s obligations, or enforcing such Unitholder’s rights,
under this Agreement; (ii) as part of such Unitholder’s normal reporting or
review procedure, or in connection with such Unitholder’s or its Affiliates’
normal marketing, informational or reporting activities, or to such Unitholder’s
(or any of its

 

32



--------------------------------------------------------------------------------

Affiliates’) auditors, attorneys or other agents; (iii) to any bona fide
prospective purchaser of the equity or assets of such Unitholder or its
Affiliates or the Units held by such Unitholder, or prospective merger partner
of such Unitholder or its Affiliates, provided that such purchaser or merger
partner agrees to be bound by the provisions of this Section 5.4 or similar
provisions in a separate non-disclosure agreement; (iv) as is required to be
disclosed by order of a court of competent jurisdiction, administrative body or
governmental body, or by subpoena, summons or legal process, or by law, rule or
regulation, provided that the Unitholder required to make such disclosure shall,
to the extent permitted by law, provide to the Board prompt notice of any such
disclosure and reasonably cooperate with the Board to seek confidential
treatment of such disclosed information, or (v) in connection with the
preservation, exercise or enforcement of such Unitholder’s rights. For purposes
of this Section, “Confidential Information” shall not include any information:
(x) of which such Person (or its Affiliates) became aware prior to its
affiliation with the Company or any Subsidiary thereof, (y) of which such Person
(or its Affiliates) learns from sources other than the Company or its
Subsidiaries, whether prior to or after such information is actually disclosed
by the Company or its Subsidiaries, or (z) which is disclosed in a prospectus or
other documents available for dissemination to the public.

Section 5.5 Members Right to Act.

For situations in which the approval of the Members (rather than the approval of
the Board on behalf of the Members) is required by this Agreement or under
applicable law, the Members shall act through meetings and written consents as
described in this Section 5.5:

(a) Except as otherwise provided by this Agreement, acts by Members holding a
majority of the outstanding Class A Common Units, voting as a single class,
shall be the act of the Members, with each Unit being entitled to one vote per
Unit. Any Member entitled to vote at a meeting of Members or to express consent
or dissent to Company action in writing without a meeting may authorize another
Person or Persons to act for such Member by proxy. An email or similar
transmission by the Member, or a photographic, facsimile or similar reproduction
of a writing executed by the Member shall (if stated thereon) be treated as a
proxy executed in writing for purposes of this Section 5.5(a). No proxy shall be
voted or acted upon after eleven months from the date thereof, unless the proxy
provides for a longer period. A proxy shall be revocable unless the proxy form
conspicuously states that the proxy is irrevocable and the proxy is coupled with
an interest. Should a proxy designate two or more Persons to act as proxies,
unless that instrument shall provide to the contrary, a majority of such Persons
present at any meeting at which their powers thereunder are to be exercised
shall have and may exercise all the powers of voting or giving consents thereby
conferred, or if only one be present, then such powers may be exercised by that
one; or, if an even number attend and a majority do not agree on any particular
issue, the Company shall not be required to recognize such proxy with respect to
such issue if such proxy does not specify how the votes that are the subject of
such proxy are to be voted with respect to such issue.

(b) Except as otherwise provided by this Agreement, the actions by the Members
permitted hereunder may be taken at a meeting called by Members holding in the
aggregate more than 50% of the outstanding voting Units by delivering to the
Members a written notice at least two (2) business days in advance of such
meeting which shall state the purpose or purposes for which such meeting is
being called. The actions taken by the Members entitled to

 

33



--------------------------------------------------------------------------------

vote or consent at any meeting (as opposed to by written consent), however
called and noticed, shall be as valid as though taken at a meeting duly held
after regular call and notice if (but not until), either before, at or after the
meeting, each of the Members entitled to vote or consent as to whom it was
improperly held signs a written waiver of notice or a consent to the holding of
such meeting or an approval of the minutes thereof. Except as otherwise provided
by this Agreement, the actions by the Members entitled to vote or consent may be
taken by written consent (without a meeting and without a vote) so long as such
consent is signed by Unitholders having not less than the minimum number of
Units that would be necessary to authorize or take such action at a meeting at
which all Members entitled to vote thereon were present and voted. Prompt notice
of the action so taken without a meeting shall be given to those Members
entitled to vote or consent who have not consented in writing. Any action taken
pursuant to such written consent of the Members shall have the same force and
effect as if taken by the Members at a meeting thereof.

Section 5.6 Other Business Ventures and Investment Opportunities.

Notwithstanding any provision in this Agreement to the contrary and for
avoidance of doubt, each Unitholder and its respective Affiliates may engage in
and possess interests in other business ventures and investment opportunities.
None of the Company, any Subsidiary or any other Unitholder shall have any
rights in or to such ventures or opportunities or the income or profits
therefrom by reason of this Agreement.

Section 5.7 A&A Representative.

The A&A Members shall designate one Representative (the “A&A Representative”) to
act on behalf of all the A&A Members, from time to time by providing written
notice to Rieke Member. Initially, the A&A Representative designated by the A&A
Members will be Helga Arminak.

ARTICLE VI

DISSOLUTION AND LIQUIDATION

Section 6.1 Dissolution.

The Company shall be dissolved, and its affairs shall be wound up and
terminated, upon:

(a) subject to Section 4.4(c) and Section 4.4(f), the affirmative vote of the
holders of a majority of the voting Units approving such dissolution and
liquidation; or

(b) an administrative dissolution or the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Act.

Except as set forth above or as otherwise required by law, the Company is
intended to have perpetual existence. The Company shall not be dissolved by the
admission of additional or substitute Members or by an Event of Withdrawal, and
upon and after any such admission or event the Company shall continue in
existence subject to the terms and conditions of this Agreement.

 

34



--------------------------------------------------------------------------------

Section 6.2 Liquidation of Company Interests.

(a) Upon dissolution, the Company shall be liquidated in an orderly manner. The
Board shall act (or, subject to compliance with Section 4.4(e), it may appoint
one or more Members, Board members, officers, or other Persons to act) as the
liquidators to wind up the affairs of the Company pursuant to this Agreement and
terminate the Company. The costs of liquidation shall be borne by the Company.
Prior to final distribution and termination, the liquidators shall continue to
operate the Company and its assets with all of the power and authority of the
Board. The steps to be accomplished by the liquidators are as follows:

(i) the liquidators shall pay, satisfy and discharge all debts, obligations, and
other liabilities of the Company to its creditors (including, without
limitation, all sales commissions or other expenses incurred in liquidation) or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, establishing cash reserves to be held in escrow for
contingent or unforeseen liabilities of the Company, in such amounts and for
such holding periods as the liquidators may reasonably determine); and

(ii) after payment or provision for payment of all of the Company’s liabilities
has been made in accordance with subparagraph (i), all remaining assets of the
Company shall be distributed to the Unitholders in accordance with
Section 3.1(e).

(b) In making such distributions, the liquidators shall allocate each type of
liquidation asset (i.e., cash or cash equivalents, units of a Subsidiary, etc.)
among the Unitholders ratably based upon the aggregate amounts to be distributed
with respect to the Units held by each such holder.

(c) The distribution of cash and/or property to a Unitholder in accordance with
the provisions of this Section 6.2 constitutes a complete return to such
Unitholder of its Capital Contributions and a complete distribution to the
Unitholder of its interest in the Company and the Company’s property. This
paragraph constitutes a compromise to which all Unitholders have consented
within the meaning of the Act.

(d) Upon completion of the distribution of the Company’s assets as provided
herein, the Company shall be terminated (and the Company shall not be terminated
prior to such time), and the Board (or such other Person or Persons as the Act
may require or permit) shall file a certificate of cancellation with the
Secretary of State of Delaware, cancel any other filings made pursuant to this
Agreement that are or should be canceled and take all such other actions as may
be necessary to terminate the Company. The Company shall be deemed to continue
in existence for all purposes of this Agreement until it is terminated pursuant
to this Section 6.2(d).

(e) A reasonable time shall be allowed for the orderly winding up of the
business and affairs of the Company and the liquidation of its assets pursuant
to this Section 6.2 in order to minimize any losses otherwise attendant upon
such winding up.

(f) The liquidators shall not be personally liable for the return of Capital
Contributions or any portion thereof to any Unitholder (it being understood that
any such return shall be made solely from Company assets).

 

35



--------------------------------------------------------------------------------

Section 6.3 Valuation.

(a) Except as otherwise provided in Section 2.3(a), the “Fair Market Value” of
any assets to be valued under this Agreement shall be determined in accordance
with this Section 6.3.

(b) The Fair Market Value of any asset constituting cash or cash equivalents
shall be equal to the amount of such cash or cash equivalents.

(c) The Fair Market Value of any asset constituting publicly traded securities
shall be the average, over a period of 21 days consisting of the date of
valuation and the 20 consecutive business days prior to that date, of the
average of the closing prices of the sales of such securities on the primary
securities exchange on which such securities may at that time be listed, or, if
there have been no sales on such exchange on any day, the average of the highest
bid and lowest asked prices on such exchanges at the end of such day, or, if on
any day such securities are not so listed, the average of the representative bid
and asked prices quoted in the Nasdaq System as of 4:00 P.M., New York time, or,
if on any day such securities are not quoted in the Nasdaq System, the average
of the highest bid and lowest asked prices on such day in the domestic
over-the-counter market as reported by the National Quotation Bureau
Incorporated, or any similar successor organization.

(d) The Fair Market Value of any assets other than cash, cash equivalents, or
publicly traded securities shall be the fair value of such assets, as determined
by the Board in its reasonable discretion, provided that if, within 15 days
following receipt of the writing setting forth any such determination of Fair
Market Value by the Board, Rieke Member or any A&A Member shall notify the
Company of its disagreement with such determination, then Fair Market Value
shall be determined by an independent appraiser of recognized national standing
(selected by the Board and reasonably satisfactory to the disagreeing Member).
Each determination of Fair Market Value shall be made in accordance with
generally accepted financial practice (but without any adjustment on account of
any lack of liquidity, lack of control (or minority discount), lack of voting
rights, or restriction on transferability of any securities) and shall be set
forth in writing, and the Company shall, immediately following such
determination, deliver a copy thereof to each holder or holders of the Units
then outstanding. The determination of any such independent appraiser so made
shall be conclusive and binding on the Company and on all holders of Units for
purposes of the transaction giving rise to the need for such determination. The
Company shall pay all of the expenses incurred in connection with any such
determination, including, without limitation, the expenses of the independent
appraiser engaged to make such determination. If the Company shall not have
engaged such appraiser within 20 days after the occurrence of the event giving
rise to the need therefor, then such appraiser may be engaged by the objecting
Member(s) (at the sole cost of the Company).

 

36



--------------------------------------------------------------------------------

ARTICLE VII

BOOKS OF ACCOUNT

Section 7.1 Records and Accounting.

The Company shall keep, or cause to be kept, appropriate books and records with
respect to the Company’s business, including all books and records necessary to
provide any information, lists and copies of documents required to be provided
pursuant to Section 7.4 and Section 9.1 or pursuant to applicable laws. All
matters concerning accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Board, whose determination shall be final
and conclusive as to all of the Unitholders absent manifest clerical error.

Section 7.2 Bank Accounts.

The Company may establish accounts for the deposit of Company funds, in such
types and at such institutions, as shall be determined from time to time by the
Board.

Section 7.3 Fiscal Year.

The Fiscal Year of the Company shall be the 12-month period ending on
December 31 of each calendar year, or such other annual accounting period as may
be established by the Board; provided that the first Fiscal Year of the Company
for purposes of this Agreement shall be the period beginning on the day after
the date first set forth above and ending on December 31, 2012.

Section 7.4 Reports.

The Company shall deliver or cause to be delivered to each Unitholder, within 90
days after the end of each Fiscal Year, an annual report containing a statement
of changes in the Unitholder’s equity and the Unitholder’s Capital Account
balance for such Fiscal Year (if any).

Section 7.5 Tax Elections.

The taxable year of the Company (the “Taxable Year”) shall be the same as the
Company’s Fiscal Year, unless the Board shall determine otherwise in its sole
discretion and in compliance with applicable laws. The Board shall in its sole
discretion determine whether to make or revoke any available election pursuant
to the Code. Each Member will upon request supply any information necessary to
give proper effect to any such election.

Section 7.6 Tax Reports.

To the extent practical, the Company shall provide to each Member, within 90
days after the end of each Taxable Year, such information as may be necessary
for the preparation of each such Member’s United States federal, state and local
income tax returns. The Company shall, promptly upon the request of an affected
Member, indemnify each Member for any interest and/or penalties incurred by such
Member resulting from any inaccuracies in any tax information provided by or
from the Company or from any delays in providing any required information. If
the Company files any state or local income or franchise tax return for any
jurisdiction other than California, the Company shall file a composite or other
similar income or franchise tax return for such jurisdiction, if permitted by
such jurisdiction, in the event of a request therefor by the A&A Representative.
Any amount paid on behalf of any Member with such return or on account of such
filing shall be considered to have been distributed to such Member (and shall
reduce the amount otherwise required to have been distributed to such Member)
under Section 3.1(b) and (d) hereof.

 

37



--------------------------------------------------------------------------------

Section 7.7 Tax Matters Partner.

Rieke Member shall serve as the Company’s tax matters partner (the “Tax Matters
Partner”) within the meaning of Code Section 6231(a)(7) and under any comparable
provision of state law. The Tax Matters Partner shall take, or cooperate with
each other Member in taking, such action as may be necessary to cause each other
Member to become a “notice partner” within the meaning of Code Section 6223. The
Tax Matters Partner shall forward to each other Member copies of all significant
written communications it may receive in that capacity, within seven (7) days
after its receipt thereof. Nothing in this Section 7.7 shall authorize the Tax
Matters Partner to take any action left to the determination of a Member (other
than the Tax Matters Partner) under Code Sections 6221 through 6234. The Tax
Matters Partner is authorized to represent the Company before taxing authorities
and courts in tax matters affecting the Company and the Members (in their
capacity as such).

ARTICLE VIII

TRANSFER OF COMPANY INTERESTS

Section 8.1 Transfer in General; Put/Call Rights.

The sale, transfer, assignment, pledge or other disposition of any interest in
any Unit (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law), directly or indirectly (other than the
indirect transfer by transfer of publicly traded securities of the parent of a
Unitholder), is referred to herein as a “Transfer” and to take such action is
referred to herein as to “Transfer.” No Member shall Transfer any interest in
any Units, except pursuant to (A) a Call or Put (each as defined below), (B) a
Permitted Transfer, (C) the provisions of Section 8.2, (D) the provisions of
Section 8.3 (as a tag-along participant) or (E) any Transfer approved by all of
the members of the Board in its sole discretion. Notwithstanding the foregoing,
the parties agree that, except for Transfers pursuant to a Call or Put or a
Permitted Transfer, prior to the Put/Call End Date, no Unitholder may Transfer
any interest in any Unit.

(a) Put/Call Period. Subject the limitations set forth in this Section 8.1, the
Rieke Member is entitled to purchase all of the A&A Members’ Units during the
period (the “Put/Call Exercise Period”) beginning on January 1, 2014 and ending
on March 31, 2016 (the “Put/Call End Date”) and the A&A Members are entitled to
sell all of their Units to the Rieke Member during the Put/Call Exercise Period,
in each case, the purchase right (a “Call”) or sale right (a “Put”) would only
be exercisable during the following three time periods: (i) within the period
beginning January 1, 2014 and ending on March 31, 2014 (the “First Exercise
Period”), (ii) within the period beginning January 1, 2015 and ending on
March 31, 2015 (the “Second Exercise Period”), or (iii) within the period
beginning January 1, 2016 and ending on March 31, 2016 (the “Third Exercise
Period”). For the purposes hereof, each of the First Exercise Period, the Second
Exercise Period and the Third Exercise Period are hereinafter referred to as an
“Exercise Period”.

(b) Exercise Rights.

 

38



--------------------------------------------------------------------------------

(i) With respect to the First Exercise Period, a Call or a Put shall only be
exercised for one-third of the Units owned by the A&A Members at the time of
exercise. With respect to the Second Exercise Period, (A) if neither a Call nor
Put was exercised during the First Exercise Period, then a Call or a Put shall
only be exercised, for either one-third or one-half of the Units owned by the
A&A Members at the time of exercise, or (B) if a Call or Put was exercised
during the First Exercise Period, then the Call or Put for the Second Exercise
Period shall only be exercised for one-half of the Units owned by the A&A
Members at the time of exercise. Further, with respect to the Second Exercise
Period, the parties may mutually agree to permit the exercise of the Call or Put
of all the Units then owned by the A&A Members. With respect to the Third
Exercise Period, a Call or a Put may be exercised for all or any portion of the
Units owned by the A&A Members at the time of exercise. For the purposes hereof,
a purchase of all of the Units then owned by the A&A Members, either with
respect to the Second Exercise Period, by mutual agreement, or with respect to
the Third Exercise Period is hereinafter referred to as a “Final Exercise”. If
the Rieke Member exercises a Call and the A&A Member exercises a Put during any
one of the Exercise Periods, only the exercise by the Rieke Member, on one hand,
or the A&A Members, on the other hand, which is for the greater number of the
A&A Members’ Units shall be effective for that Exercise Period. Notwithstanding
anything to the contrary contained herein, any A&A Members’ Units transferred in
connection with any Call or Put shall be transferred first by HRA, until HRA no
longer has any Units, and then by Newco.

(ii) The Rieke Member may exercise a Call during an Exercise Period by
delivering a written notice to the Company and the A&A Members, specifying in
reasonable detail the number of Units to be purchased from the A&A Members and
the Purchase Price (as defined below) for such Units.

(iii) Any A&A Member may exercise a Put during an Exercise Period by delivering
written notice to the Company and the Rieke Member, specifying in reasonable
detail the number of Units to be sold to the Rieke Member and the Purchase Price
(as defined below) for such Units.

(iv) Lapse of Purchase/Sale Rights. Any Call or Put not fully exercised within
an Exercise Period, as described above, will lapse to the extent not exercised
during the applicable Exercise Period.

(c) Adjusted Gross Profit Statement.

(i) On or before February 15 in the applicable Exercise Period, the Company will
prepare and deliver to the Members a written statement that has been audited by
the Company’s audit firm (each, an “Adjusted Gross Profit Statement”) that sets
forth the Adjusted Gross Profit to be used in the determination of the purchase
price applicable to a Put or Call during an Exercise Period, which shall be the
Adjusted Gross Profit for the calendar year immediately preceding such Exercise
Period (the “Exercise Period Gross Profit”). The Members will cooperate as
reasonably requested by the Company

 

39



--------------------------------------------------------------------------------

in connection with the preparation of the foregoing, and the Company will make
the work papers used in preparing each Adjusted Gross Profit Statement and any
other information reasonably requested by any Member available to such Member at
reasonable times and upon reasonable notice.

(ii) The Members may dispute the calculations set forth on any applicable
Adjusted Gross Profit Statement by delivering a notice (a “Notice of
Disagreement”) to the Company within twenty (20) days following delivery of the
Adjusted Gross Profit Statement. Any Notice of Disagreement delivered pursuant
to this Section 8.1(c)(ii) will specify in reasonable detail the nature and
dollar amount of any disagreement so asserted and will be delivered only if (and
to the extent that) the disagreeing Member reasonably determines that the
Adjusted Gross Profit set forth on the Adjusted Gross Profit Statement does not
accurately present the operating results of the Company during such applicable
period.

(iii) During the ten (10) days following delivery of a Notice of Disagreement,
the parties will seek to resolve in writing any differences which they may have
with respect to the matters specified in the Notice of Disagreement and, if all
differences are resolved and the end of the relevant Exercise Period has been
reached or is within twenty (20) days of such ten (10) day period, the relevant
Exercise Period shall be extended until twenty (20) days after such ten (10) day
period. At the end of the ten (10) day period referred to above, if all
differences are not resolved, the parties will submit to the Accounting Firm (as
such term is defined in the Purchase Agreement) for review and resolution of all
matters (but only such matters) which were properly included in the Notice of
Disagreement, and not resolved by the parties during the ten (10) day period,
and the Accounting Firm will make a final determination of the Company’s
Exercise Period Gross Profit. The parties will cooperate with the Accounting
Firm during the term of its engagement. In resolving any matters in dispute, the
Accounting Firm may not assign a value to any item in dispute greater than the
greatest value for such item assigned by the Company, on the one hand, or the
disagreeing Member, on the other hand, or less than the smallest value for such
item assigned by the Company, on the one hand, or the disagreeing Member, on the
other hand. The Accounting Firm’s determination will be based solely on
presentations by the Company and the disagreeing Member which are in accordance
with the guidelines and procedures set forth in this Agreement (i.e., not on the
basis of an independent review). The determination of the Exercise Period Gross
Profit during the applicable time period will become final and binding on the
parties on the date the Accounting Firm delivers its final resolution in writing
to the Company and the disagreeing member (which final resolution will be
delivered not more than thirty (30) days following submission of such disputed
matters) and the relevant Exercise Period shall be extended until twenty
(20) days after the delivery of the Accounting Firm’s final resolution to the
Company and disagreeing Member. The fees and expenses of the Accounting Firm
will be borne by equally by the Company and the disagreeing Member.

 

40



--------------------------------------------------------------------------------

(d) HSR Filing. If the exercise of the purchase rights or sale rights (either
individually or collectively) referenced in this Section 8.1, triggers a
Hart-Scott-Rodino Anti-Trust Improvements Act (“HSR Filing”) filing requirement,
any such Call or Put that triggers the HSR Filing would be subject to expiration
of the applicable waiting period or the approval, if required, of the HSR
Filing.

(e) Purchase Price. If the Rieke Member exercises a Call, or the A&A Members
exercise a Put, the purchase price to be paid for such Call or Put shall be
equal to (i) the product obtained from (A) the applicable Exercise Period Gross
Profit multiplied by (B) the multiple opposite the applicable Adjusted Gross
Profit range shown on the attached Schedule 8.1(e) within which such Exercise
Period Gross Profit falls, and multiplied by (C) a fraction the numerator of
which is equal to the number of Units subject to such Call or Put and the
denominator of which is equal to the total number of Units outstanding at the
time of the exercise of such Call or Put (the “Purchase Price”). In the event
any fees or expenses (“Sage Fees”) are due to Sage (as defined in the Purchase
Agreement) by the Company under that certain letter agreement dated March 31,
2010 by and among Sage, the Company and Helga Arminak, as amended, modified or
supplemented from time to time, in connection with the exercise of the Put or
Call, as applicable, (x) the Rieke Member shall, if any portion of the Sage
Fees is not in dispute by the Company or Helga Arminak, deduct such undisputed
amount from the amount of the Purchase Price and shall pay such amount to Sage,
or (y) the Rieke Member shall, if any portion of the amount of the Sage Fees is
in dispute by the Company or Helga Arminak, withhold such disputed amount from
the amount of the Purchase Price until the dispute has been resolved, after
which Rieke Member shall remit to Sage any amounts withheld from the Purchase
Price that are then due and payable to Sage and the balance to A&A Members under
Section 8.1(f).

(f) Purchase and Sale of Units Subject to Put/Call. Subject to Rieke Member’s
set-off rights provided in Section 9.4 hereof, within ten (10) days following
the determination of the Purchase Price for the exercise of any Call or Put in
accordance with this Section 8.1, concurrently (i) each selling A&A Member, on
one hand, and Rieke Member, on the other hand, shall execute and deliver a
Put/Call Unit Purchase Agreement substantially in the form attached hereto as
Exhibit A with respect to the Units subject to the exercised Put/Call right,
(ii) each selling A&A Member shall deliver to Rieke Member the certificate
representing the Units subject to the exercised Put/Call right, duly endorsed in
blank or accompanied by duly executed assignments separate from certificate, and
(iii) Rieke Member shall pay to each selling A&A Member an amount equal to the
Purchase Price for the Units transferred (less any applicable Sage Fees deducted
or withheld by Rieke Member pursuant to Section 8.1(e) provided Rieke member
shall treat and pay such deducted or withheld Sage Fees in accordance with
Section 8.1(e)), by wire transfer of immediately available funds to an account
designated by A&A Representative (which account shall have been designated at
least two (2) Business Days prior to such payment being made); provided, that if
any payment is delayed by reason of Section 9.4 or otherwise, any such delayed
payment shall accrue interest at the rate of five percent (5%) per annum on the
outstanding balance due.

 

41



--------------------------------------------------------------------------------

Section 8.2 Right of First Refusal.

(a) After the Put/Call End Date, at least 30 days prior to any Transfer by any
A&A Member (each, an “Offering Member”) of any interest in any Unit (except
Transfers referred to in clauses (A), (B) or (D) of Section 8.1 above), such
Offering Member shall deliver a written notice (an “Offer Notice”) to the
Company and the Rieke Member, specifying in reasonable detail the identity of
the prospective transferee(s), the number of Units to be transferred
(the ”Offered Units”) and the price and other terms and conditions of the
proposed Transfer.

(b) Subject to the provisions of this Section 8.2, the Company may elect to
purchase all or a portion of the Offered Units at the price and on the other
terms set forth in the Offer Notice by delivering written notice of such
election to such Offering Member within 15 days after delivery of the Offer
Notice.

(c) If the Company does not purchase all of the Offered Units, subject to the
provisions of this Section 8.2 below, the Rieke Member may elect to purchase all
or a portion of the Offered Units not purchased by the Company at the price and
on the other terms set forth in the Offer Notice by delivering written notice of
such election to the such Offering Member within 10 days after notification from
the Company of its election to not purchase all of the Offered Units. If the
Company and/or the Rieke Member have elected to purchase all of the Offered
Units from such Offering Member, such purchase shall be consummated as soon as
practicable after the delivery of the election notice to such Offering Member,
but in any event within 60 days of delivery of the election notice.

(d) Notwithstanding the foregoing, in the event the Company and/or the Rieke
Member do not elect to purchase all of the Offered Units, then such Offering
Member shall have the option, in his/her sole and exclusive discretion, to sell
all of the Offered Units to the prospective transferee(s) named in the Offer
Notice, and on the terms, specified in the Offer Notice within 60 days after the
first delivery of the Offer Notice to the Company and the Rieke Member, it being
the intent of the parties that the first refusal right herein set forth shall
apply to all, not a portion of the Offered Units, such that such Offering Member
shall only be obligated to sell all, not a portion, of the Offered Units to the
Company and the Rieke Member.

Section 8.3 Participation Rights.

After the Put/Call End Date, subject to and following compliance with
Section 8.1 and Section 8.2 above, if any Member desires to Transfer any
interest in any Unit (except, Transfers referred to in clauses (A), (B) or
(C) of Section 8.1 above):

(a) Such Member shall deliver an Offer Notice to each other Member and any
Member may participate in such Transfer at the same price and on the same terms
applicable to such Member by giving written notice of such election to such
Members within 10 days after delivery of the Offer Notice.

(b) Each Member (including the Transferring Member) electing to participate in
such Transfer shall be entitled to sell in the contemplated Transfer a number of
Units equal to the product of (x) the number of such Units to be sold in the
contemplated Transfer times (y) a

 

42



--------------------------------------------------------------------------------

fraction, the numerator of which is the number of Units held by such Member, and
the denominator of which is the aggregate number of Units held by such Member
and the other Members (including the Transferring Member) electing to
participate in such Transfer.

(c) Such Member shall use reasonable efforts to obtain the agreement of the
prospective transferee(s) to the participation of the electing Members in any
such contemplated Transfer and to the inclusion of the Units held by such holder
in the contemplated Transfer and entitled to be sold in such Transfer pursuant
to Section 8.3(b) above, and the Transferring Member shall not Transfer any of
its Units to any prospective transferee(s) unless (i) such prospective
transferee(s) agree to allow the participation of all electing Members and to
the inclusion of the Units held by such holders that are entitled to be sold in
such Transfer pursuant to Section 8.3(b) above, or (ii) the Transferring Member
purchases from each electing Member the same number of securities (at the same
price and on the same terms) that such participating Member would have been
entitled to sell had the prospective transferee(s) so agreed.

(d) In the event of a Transfer of any equity interest in any Member (except
Transfers in connection with a Permitted Transfer), such Member shall obtain the
agreement of the prospective transferee(s) to purchase the number of Units from
each electing Member as such Member would have been entitled to Transfer
pursuant to this Section 8.3 had such Member directly transferred the
corresponding number of Units of the Company.

Section 8.4 Permitted Transfers.

For purposes of this ARTICLE VIII, a “Permitted Transfer” shall mean (a) in the
case of any Rieke Member or any Affiliate thereof that is a Member, to its
Affiliates or (b) in the case of any of HRA or Newco, to one another.

Section 8.5 Assignee’s Rights.

(a) A Transfer of a Unit permitted pursuant to this ARTICLE VIII shall be
effective as of the date of assignment (unless otherwise specified therein) and
compliance with the conditions to such Transfer, and such Transfer shall be
shown on the books and records of the Company. Distributions made before the
effective date of such Transfer shall be paid to the transferor, and
Distributions made after such date shall be paid to the Assignee.

(b) Unless and until an Assignee becomes a Member pursuant to ARTICLE X, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable law, other than the rights granted specifically to
Assignees pursuant to this Agreement and the other rights granted to Assignees
pursuant to the Act; provided that, without relieving the transferring
Unitholder from any such limitations or obligations and as more fully described
in Section 8.6, such Assignee shall be bound by any limitations and obligations
of a Unitholder contained herein by which a Member or other Unitholder would be
bound on account of the ownership of Units by the Assignee.

Notwithstanding anything to the contrary herein, the rights specifically granted
herein to A&A Members (including, for the avoidance of doubt, with respect to
the appointment of a member to the Board pursuant to Section 4.2) shall not be
assignable by any A&A Member in connection with any Transfer except in
connection with a Permitted Transfer.

 

43



--------------------------------------------------------------------------------

Section 8.6 Assignor’s Rights and Obligations.

Any Unitholder who shall Transfer any Units or other interest in the Company
shall cease to be a Member with respect to such Units or other interest and
shall no longer have any rights or privileges of a Unitholder with respect to
such Units or other interest, except that unless and until the Assignee is
admitted as a Substituted Member in accordance with the provisions of ARTICLE X
(the “Admission Date”), such assigning Unitholder shall retain (i) all of the
duties, liabilities and obligations of a Unitholder with respect to such Units
or other interest, and (ii) all of the rights and privileges of such Unitholder
with respect to such Units or other interest for any period of time prior to the
Admission Date other than the fractional part of the Unitholder’s interests in
the Profits, Losses and Distributions of the Company. Nothing contained herein
shall relieve any Unitholder who Transfers any Units or other interest in the
Company from any liability of such Unitholder to the Company or the other
Unitholders with respect to such Units or other interest that may exist on the
Admission Date or that is otherwise specified in the Act and incorporated into
this Agreement or for any liability to the Company or any other Person or for
any breaches of any representations, warranties or covenants by such Unitholder
(in its capacity as such) contained herein or in the other agreements with the
Company.

ARTICLE IX

COVENANTS

Section 9.1 Financial Statements and Other Information.

The Company shall deliver to each Member:

(a) as soon as available but in any event within 30 days after the end of each
monthly accounting period in each Fiscal Year, unaudited consolidated statements
of income and cash flows of the Company Group for such monthly period and for
the period from the beginning of the Fiscal Year to the end of such month, and
unaudited consolidated balance sheets of the Company Group as of the end of such
monthly period (in each case without including notes), setting forth comparisons
to the Company’s Annual Budget and, on and after January 1, 2013 comparisons to
the corresponding period in the preceding Fiscal Year, and all such items shall
be prepared in accordance with generally accepted accounting principles,
consistently applied, with explanations for significant variations between
current year actuals and budget and prior year amounts;

(b) within 45 days after the end of each Fiscal Year, audited consolidated
statements of income, cash flows and members’ equity of the Company Group for
such Fiscal Year, and audited consolidated balance sheets of the Company Group
as of the end of such Fiscal Year, setting forth in each case comparisons to the
preceding Fiscal Year, all prepared in accordance with GAAP, consistently
applied, and accompanied by (i) with respect to the consolidated portions of
such statements, an opinion of an independent accounting firm of recognized
national standing reasonably acceptable to the Board and (ii) a copy of such
firm’s annual management letter to the Board;

(c) within forty-five (45) days after the end of each of the Fiscal Years ending
December 31, 2013, 2014 and 2015, an audited consolidated statement of Adjusted
Gross Profit (as defined herein) for the applicable Fiscal Year, prepared in
accordance with GAAP and the requirements of this Agreement, consistently
applied;

 

44



--------------------------------------------------------------------------------

(d) promptly upon receipt thereof, any additional reports, management letters or
other detailed information concerning significant aspects of the Company’s
operations or financial affairs given to the Company by its independent
accountants (and not otherwise contained in other materials provided hereunder);

(e) at least 30 days but not more than 90 days prior to the beginning of each
Fiscal Year, an Annual Budget prepared on a monthly basis for the Company Group
for such Fiscal Year (displaying consolidated budget statements of income and
cash flow and a consolidated budget balance sheet);

(f) promptly (but in any event within twenty business days) after the discovery
or receipt of notice of any material default under this Agreement or any
material agreement to which it or any of its Subsidiaries is a party or any
other material adverse change, event or circumstance affecting the Company or
any Subsidiary (including, without limitation, the filing of any material
litigation against the Company or any Subsidiary or the existence of any dispute
with any Person which involves a reasonable likelihood of such litigation being
commenced), a written notice specifying the nature and period of existence
thereof and what actions the Company Group have taken and propose to take with
respect thereto; and

(g) with reasonable promptness, such other information and financial data
concerning the Company Group as any Person entitled to receive information under
this Section 9.1 may reasonably request.

Section 9.2 Current Public Information.

At all times after the Company has filed a registration statement with the
Securities and Exchange Commission pursuant to the requirements of either the
Securities Act or the Securities Exchange Act, the Company shall file all
reports required to be filed by it under the Securities Act and the Securities
Exchange Act and the rules and regulations adopted by the Securities and
Exchange Commission thereunder and shall take such further action as any holder
or holders of Units may reasonably request.

Section 9.3 Inspection Rights.

The Company will permit any Person designated by Rieke Member or the A&A
Representative on reasonable notice, to visit and inspect any of the properties
of the Company Group, to examine their books and records (and to make copies
thereof and take extracts therefrom) and to discuss their affairs, finances and
accounts with and to be advised as to the same by, their officers, consultants,
counsel and accountants, all at such reasonable times and intervals as Rieke
Member or the A&A Representative, as applicable, may desire subject to
obligations of confidentiality under Section 5.4.

Section 9.4 Set Off Rights.

 

45



--------------------------------------------------------------------------------

(a) Rieke Member shall have the right to set-off against any amount due to A&A
Members under Section 8.1(f), any amount of indemnified Mature Losses (as that
term is defined in the Purchase Agreement) due to Rieke Member, provided that
Rieke Member (i) has complied with the requirements of Section 10.6 of the
Purchase Agreement, and (ii) has provided the A&A Members with twenty (20) days
advance written notice of its intent to exercise its set off rights hereunder;
provided, further, that Rieke Member may, during the pendency of such advance
notice period, withhold any amounts otherwise due to A&A Members that are
subject to such set-off rights. Subject to the preceding sentence, Rieke Member
may offset and apply any sums payable by Rieke Member in connection with the
exercise of the Put or Call under Section 8.1 to any of the A&A Members
hereunder against any indemnified Mature Losses that are then outstanding and
owed to Rieke Member, which right shall not limit Rieke Member’s other rights
and remedies provided for herein, in the Purchase Agreement or otherwise at law
or in equity.

(b) Rieke Member shall further have the right to withhold payment (i) on any
amount due to A&A Members under Section 8.1(f), if Rieke Member has a claim for
indemnification for Indemnified Losses related to a breach of Section 5.20 of
the Purchase Agreement (Tax Reps) or Section 9.9 of the Purchase Agreement (Tax
Matters Covenant); or (ii) on any amount due to A&A Members under Section 8.1(f)
in connection with a Final Exercise, if Rieke Member has an outstanding claim
for indemnification for Indemnified Losses under Article 10 of the Purchase
Agreement. The amount that the Rieke Member shall have the right to withhold
payment on shall not exceed the amount of Rieke Member’s pending claim for
Indemnified Losses subject to indemnification under Article 10 of the Purchase
Agreement. Following the resolution of Rieke Member’s claim(s), Rieke Member
shall have the right to set-off provided in Section 9.4(a) hereof, the amount
due to Rieke Member in connection with its claim against the amount of the
payment withheld by Rieke Member under this Section 9.4(b) and against any other
sums payable by Rieke Member in connection with the exercise of the Put or Call
under Section 8.1 to any of the A&A Members hereunder. Rieke Member’s right to
withhold payment in accordance with the preceding sentences shall terminate
following the resolution of Rieke Member’s claim and its set-off of the amount
due, if any, in accordance with the preceding sentence.

Section 9.5 Other.

Subject to the foregoing, each Unitholder shall be entitled to request and
receive in a timely manner from the Company the following information regarding
the Company: (a) Schedule K-1 and similar state and local forms relating to the
Unitholder’s tax liability arising out of the Company, (b) information to
confirm the Unitholder’s Units, (c) such financial information regarding the
Company that the Board has previously made generally available to all of the
Unitholders and (d) a copy of this Agreement, as amended. Each Representative
shall be given full access to all information relating to the Company.

 

46



--------------------------------------------------------------------------------

ARTICLE X

ADMISSION OF MEMBERS

Section 10.1 Substituted Members.

In connection with the Transfer of a Unit permitted under the terms of this
Agreement and the other agreements contemplated hereby and thereby, the
transferee shall not become a Member (a “Substituted Member”), until the later
of (i) the effective date of such Transfer and (ii) the date on which the Board
approves in its reasonable discretion such transferee as a Substituted Member,
which admission shall be shown on the books and records of the Company; provided
that this clause (ii) shall not apply to (x) any Permitted Transferee or (y) any
other transferee who acquires Units in a transfer pursuant to Section 8.3.

Section 10.2 Additional Members.

A Person may be admitted to the Company as an Additional Member only as
permitted under Section 2.2 and with the prior written consent of the Board and
after furnishing to the Board (a) a letter of acceptance, in form satisfactory
to the Board, of all of the terms and conditions of this Agreement, including
the power of attorney granted in Section 12.1, and (b) such other documents or
instruments as may be necessary or appropriate to effect such Person’s admission
as a Member. Such admission shall become effective on the date on which the
Board determines in its sole discretion (or automatically in the case of any
Permitted Transferees that acquire Units in accordance with this Agreement) that
such conditions have been satisfied, and such admission shall be shown on the
books and records of the Company.

ARTICLE XI

WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

No Unitholder shall have the power or right to withdraw or otherwise resign from
the Company prior to the dissolution and winding up of the Company pursuant to
ARTICLE VI, except as otherwise expressly permitted by this Agreement. Upon a
Transfer of all of a Unitholder’s Units in a Transfer permitted by this
Agreement, subject to the provisions of Section 8.6, such Unitholder shall cease
to be a Unitholder.

Notwithstanding that payment on account of a withdrawal may be made after the
effective time of such withdrawal, any completely withdrawing Unitholder will
not be considered a Unitholder for any purpose after the effective time of such
complete withdrawal, and, in the case of a partial withdrawal, such Unitholder’s
Capital Account in the Company (and corresponding voting and other rights) shall
be reduced for all other purposes hereunder upon the effective time of such
partial withdrawal.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Power of Attorney.

Each Unitholder does hereby constitute and appoint its respective
Representative(s) with full power to act without the others, as such
Unitholder’s true and lawful representative and attorney-in-fact, in such
Unitholder’s name, place and stead, to make, execute, sign, acknowledge and
deliver or file in such form and substance as is approved by such Representative
(a) all instruments, documents and certificates which may from time to time be
required by any law to effectuate, implement and continue the valid and
subsisting existence of the Company, or to qualify or continue the qualification
of the Company in the State of California and in all jurisdictions in which the
Company may conduct business or own property, and any amendment to, modification
to, restatement of or cancellation of any such instrument,

 

47



--------------------------------------------------------------------------------

document or certificate, (b) all instruments, documents and certificates which
the Board shall deem appropriate to reflect any amendment, change, modification,
or restatement of this Agreement approved in accordance with the terms hereof or
any other action or change permitted by this Agreement, (c) all conveyances and
other instruments, documents and certificates which may be required to
effectuate the dissolution and termination of the Company approved in accordance
with the terms of this Agreement and (d) all instruments relating to the
admission, withdrawal, or substitution of any Unitholder in accordance with the
terms hereof. The powers of attorney granted herein shall be deemed to be
coupled with an interest, shall be irrevocable, and shall survive the death,
disability, incompetency, bankruptcy, insolvency or termination of any
Unitholder and the Transfer of all or any portion of such Unitholder’s Units,
and shall extend to such Unitholder’s heirs, successors, assigns, and personal
representatives but such power of attorney may not be exercised unless such
Unitholder shall have refused to take the action it is required to hereunder
after written request by the Company to take such action and after the
expiration of 5 business days after such request. For purposes of this
Agreement, the A&A Representative shall always be designated by the A&A Members
regardless of whether the A&A Representative is also appointed as a member of
the Board.

Section 12.2 Further Assurances.

The parties shall execute and deliver all documents, instruments, and
certificates, provide all information, and take or refrain from taking all such
further actions as may be reasonably necessary to effect the provisions of this
Agreement.

Section 12.3 Title to Company Assets.

The Company’s assets will be deemed to be owned by the Company as an entity, and
no Unitholder, individually or collectively, will have any ownership interest in
any Company asset or any portion thereof.

Section 12.4 Creditors.

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditors of the Company or any of its Affiliates, and no
creditor who makes a loan to the Company or any of its Affiliates may have or
acquire at any time as a result of making the loan any direct or indirect
interest in Company Profits, Losses, Distributions, capital or property other
than as a creditor.

Section 12.5 Amendments, Modifications, or Waivers.

Any provision of this Agreement may be amended, modified or waived with the
written approval of Members holding a majority of the Class A Common Units;
provided, however, that notwithstanding the foregoing:

(a) this Agreement shall not be amended:

(i) in any manner that would materially, adversely and disproportionately affect
any Member without the consent of that Member;

 

48



--------------------------------------------------------------------------------

(ii) so as to modify the limited liability of a Member without the consent of
such Member; or

(iii) so as to increase a Member’s obligations to contribute to the capital of
the Company without the consent of such Member; and

(b) this Agreement shall not be amended, modified or supplemented or any rights
hereunder waived without the approval of the A&A Members if any such amendment,
modification, supplement or waiver either has one or more of the following
effects or consequences:

(i) any reduction, elimination or other adverse change on any right of the A&A
Members to designate a Board member to attend and participate in meetings of the
Board (or any committee thereof) or to approve or consent to any act, action,
transaction or activity; and

(ii) any change to the provisions set forth in Section 2.2(c), Section 2.2(d),
Section 2.8, ARTICLE III, Section 4.4(c), Section 4.4(e), Section 4.7,
Section 4.8, Section 5.1, ARTICLE VIII, and ARTICLE IX.

Section 12.6 Successors and Assigns.

Except as otherwise provided herein, this Agreement shall inure to the benefit
of and be binding upon the Unitholders and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns, whether
so expressed or not.

Section 12.7 Dispute Resolution.

The parties hereby adopt, and agree to submit to, the dispute resolution
procedures and the related terms and conditions set forth on Exhibit B.

Section 12.8 Compliance with Laws.

At all times during the term of this Agreement, the Company shall obtain and
maintain all material permits, licenses and approvals as may be required by
applicable law in order to engage in its activities as described herein, and
shall otherwise operate in such a manner so as to comply in all material
respects with all federal, state, and local laws that may be applicable to the
Company or its affairs.

Section 12.9 Severability.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

49



--------------------------------------------------------------------------------

Section 12.10 Counterparts.

This Agreement may be executed simultaneously in two or more separate
counterparts, any one of which need not contain the signatures of more than one
party, but each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 12.11 Descriptive Headings; Interpretation.

The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement, including “it” in referring to any
Member, shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation. Reference to any agreement, document or
instrument means such agreement, document or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof. The use of the words “or,” “either” and “any” shall not be
exclusive. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

Section 12.12 Notices.

All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given when (a) delivered personally to the recipient,
(b) sent to the recipient by reputable express courier service (charges
prepaid), (c) mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid or (d) telecopied to the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. U.S. eastern time on a
business day, and otherwise on the next business day. Such notices, demands and
other communications shall be sent to the Company and to all Unitholders to the
addresses set forth on Schedule 12.12 hereto or to such other address or
facsimile number or to the attention of such other Person as the recipient party
has specified by prior written notice to the sending party.

Section 12.13 Complete Agreement.

This Agreement, the Purchase Agreement, the other documents expressly referred
to herein, and related documents of even date herewith embody the complete
agreement and understanding among the parties and terminate, supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

50



--------------------------------------------------------------------------------

Section 12.14 Business Days.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday, or legal holiday in the State of Delaware, or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday, or legal holiday.

Section 12.15 Delivery by Electronic Transmission.

This Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or e-mail delivery of documents in
Adobe PDF format, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of documents in Adobe PDF format to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted through the use of a facsimile machine or e-mail delivery of
documents in Adobe PDF format as a defense to the formation or enforceability of
a contract and each such party forever waives any such defense.

Section 12.16 Survival.

Section 4.7, Section 4.8, Section 5.1, Section 5.4 and Section 12.9 through
Section 12.16 shall survive and continue in full force in accordance with their
terms, notwithstanding any termination of this Agreement or the dissolution of
the Company.

*     *     *     *     *

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Limited Liability Company Agreement to be signed as of the date first
above written.

 

COMPANY:

 

ARMINAK & ASSOCIATES, LLC

/s/ Helga Arminak By:   Helga Arminak Its:   President

 

A&A MEMBERS:

 

HRA HOLDING CORPORATION

/s/ Helga Arminak By:   Helga Arminak Its:   President

 

NC HOLDING, LLC /s/ Helga Arminak By:   Helga Arminak Its:   President

 

RIEKE MEMBER:

 

RIEKE-ARMINAK CORP.

/s/ Lynn Brooks By:   Lynn Brooks Its:   President

SECOND AMENDED AND RESTATED A&A LLC AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT A

Put/Call Unit Purchase Agreement

[see attached]

 



--------------------------------------------------------------------------------

PUT/CALL UNIT PURCHASE AGREEMENT

This PUT/CALL UNIT PURCHASE AGREEMENT (this “Agreement”) is made and entered
into this             day of             by and between Rieke-Arminak Corp., a
Delaware corporation (“Buyer”) and [HRA Holding Corporation, a California
corporation / NC Holding, LLC, a California limited liability company] (“Seller”
and together with Buyer, sometimes referred to individually as a “Party” and
collectively as the “Parties”). Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings given them in the Purchase
Agreement (defined below).

RECITALS

WHEREAS, Helga Arminak, Armin Arminak, Roger Abadjian, Seller, [HRA Holding
Corporation, a California corporation / NC Holding, LLC, a California limited
liability company] (the “Other A&A Member and together with Seller, the “A&A
Members”), Helga Arminak, in her capacity as Member Representative, Arminak &
Associates, LLC, a Delaware limited liability company (the “Company”) and Buyer
entered into that certain Purchase Agreement, dated as of             , 2012
(the “Purchase Agreement”), in connection with Buyer’s initial purchase of 70%
of the membership interests of the Company from [Seller/Other Member];

WHEREAS, the A&A Members are members of the Company and parties to that certain
Second Amended and Restated Limited Liability Company Agreement dated as of
            , 2012 by and among the A&A Members, Buyer and the Company (the
“Operating Agreement”);

WHEREAS, as contemplated by the Purchase Agreement and upon the terms and
subject to the conditions forth in the Operating Agreement, Buyer has the option
to purchase, and each of the A&A Members has the option to put, the membership
interests in the Company, represented as units (the “Units”) that are owned by
the A&A Members (the “Put/Call Rights”);

WHEREAS, in accordance with Section 8.1 of the Operating Agreement, the Put/Call
Rights have been exercised and pursuant to Section 8.1 of the Operating
Agreement, Buyer will acquire the Units listed on Schedule 1 (the “Transferred
Units”); and

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, and as contemplated by Section 8.1 of the Operating Agreement, Buyer
has agreed to purchase from Seller, and Seller has agreed to sell to Buyer, the
Transferred Units.

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

1. Purchase Transaction.

(a) Seller hereby sells and conveys to Buyer, and Buyer hereby purchases and
accepts from Seller, all of the Transferred Units, free and clear of all
Encumbrances; provided, however, that Seller shall retain the right to receive
tax distributions under Sections 3.1(b) and 3.1(d) of the



--------------------------------------------------------------------------------

Operating Agreement related to allocations of taxable income of the Company with
respect to the Transferred Units for all periods through the date first written
above.

(b) Buyer hereby pays to Seller $            (the “Purchase Price”), in
accordance with, and subject to the terms and conditions set forth in,
Section 8.1(f) of the Operating Agreement.

(c) Seller hereby delivers to Buyer the certificates representing the
Transferred Units, duly endorsed in blank or accompanied by duly executed
assignments separate from certificate.

 

2. Representations and Warranties of Seller.

As a material inducement to Buyer to enter into this Agreement and consummate
the transactions contemplated hereby, Seller hereby represents and warrants to
Buyer that:

(a) Organization and Power. Seller is a [corporation/limited liability company]
duly [organized/incorporated], validly existing and in good standing under the
Laws of the State of California and is qualified to do business in the State of
California. Seller possesses all required [corporate/limited liability company]
power and authority necessary to carry out the transactions contemplated by this
Agreement. Seller is not in default under, and this Agreement does not violate,
any provision of its governing documents.

(b) Title to Units. Seller is the record owner and beneficial owner of, and has
good and marketable title to, all of the Transferred Units, free and clear of
all Encumbrances. Seller hereby delivers to Buyer good and marketable title to
the Transferred Units, free and clear of all Encumbrances.

(c) Authorization. The execution, delivery and performance of this Agreement has
been duly and validly authorized by Seller. This Agreement has been duly
executed and delivered by Seller and constitutes a valid and binding obligation
of Seller, enforceable in accordance with its terms (except as enforceability
may be limited or affected by applicable bankruptcy, insolvency, reorganization
or other Laws of general application relating to or affecting the rights of
creditors and except as enforceability may be limited by rules of Law governing
specific performance, injunctive relief or other equitable remedies).

(d) Governmental Authorities and Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any Governmental Authority
or any other Person, except to the extent already received and provided to
Buyer, is required in connection with the execution, delivery or performance by
Seller of this Agreement or the consummation by Seller of the transactions
contemplated hereby.

(e) Litigation. There is no litigation or proceeding, in Law or in equity, and
there are no pending governmental investigations before any Governmental
Authority, or to Seller’s knowledge, threatened against Seller regarding the
Transferred Units or the sale of the Transferred Units to Buyer.

(f) Brokerage. Except for brokerage fees set forth on Schedule 2(f) with respect
to Seller, there are no claims for brokerage commissions, finders’ fees or
similar compensation in



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement based on any
arrangement or agreement binding upon Seller.

 

3. Representations and Warranties of Buyer.

As a material inducement to Seller to enter into this Agreement and consummate
the transactions contemplated hereby, Buyer hereby represents and warrants to
Seller that:

(a) Organization and Power. Buyer is a corporation duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware and is
qualified to do business in the State of Delaware. Buyer possesses all required
corporate power and authority necessary to carry out the transactions
contemplated by this Agreement. Buyer is not in default under, and this
Agreement does not violate, any provision of its governing documents.

(b) Authorization. The execution, delivery and performance of this Agreement has
been duly and validly authorized by Seller. This Agreement has been duly
executed and delivered by Seller and constitutes a valid and binding obligation
of Seller, enforceable in accordance with its terms (except as enforceability
may be limited or affected by applicable bankruptcy, insolvency, reorganization
or other Laws of general application relating to or affecting the rights of
creditors and except as enforceability may be limited by rules of Law governing
specific performance, injunctive relief or other equitable remedies).

(c) Governmental Authorities and Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any Governmental Authority
or any other Person is required in connection with the execution, delivery or
performance by Buyer of this Agreement or the consummation by Buyer of the
transactions contemplated hereby.

(d) Litigation. There is no litigation or proceeding, in Law or in equity, and
there are no pending governmental investigations before any Governmental
Authority, or to Seller’s knowledge, threatened against Buyer regarding the
purchase of the Transferred Units by Buyer.

(e) Brokerage. Buyer shall pay, and hold Seller harmless against, any Liability,
loss or expense (including reasonable attorneys’ fees and out of pocket
expenses) arising in connection with claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of
Buyer.

 

4. Further Assurances.

From time to time, as and when requested by a Party, the other Party shall
execute and deliver, or cause to be executed and delivered, such documents and
instruments and shall take, or cause to be taken, such actions as the requesting
Party reasonably requests to carry out the purposes of this Agreement, and to
consummate the purchase and sale of the Transferred Units; provided, however,
that nothing in this Section 4 shall require a Party to (a) expend an
unreasonable amount of time or effort, (b) incur any material unreimbursed
out-of-pocket expenses, or (c) make any claim or file any action, suit or
proceeding.



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Amendments. Any provision of this Agreement may be amended or waived;
provided, that any such amendment or waiver will be binding upon the Parties
only if such amendment or waiver is set forth in a writing executed by both
Parties.

(b) Successors and Assigns. Except as otherwise expressly provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties hereto.

(c) Dispute Resolution. The Parties hereby adopt and agree to submit to, the
dispute resolution procedures and the related terms and conditions set forth on
Exhibit A to the Operating Agreement. For purposes thereof, Buyer shall be
referred to as Rieke Member.

(d) Severability. In the event one or more of the provisions of this Agreement
should for any reason, be held to be invalid, illegal or unenforceable in any
respect, any such provision will be ineffective only to the extent of such
invalidity, illegality or unenforceability, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

(e) Entire Agreement. This Agreement, the Purchase Agreement and the Operating
Agreement constitute the entire agreement among the parties with respect to the
subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, among the parties with respect to the
subject matter of this Agreement.

(f) Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures delivered by
electronic transmission (including those in PDF format) shall have the same
effect as original signatures.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.

 

BUYER:

 

RIEKE-ARMINAK CORP.

By:    

Name:    

Title:    

 

SELLER:

 

[HRA HOLDING COMPANY / NC HOLDING, LLC]

By:    

Name:    

Title:    



--------------------------------------------------------------------------------

Schedule 1

Transferred Units

 

Owner   Number of Units  

 

 

 

Schedule 2(f)

Seller Brokerage

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

Dispute Resolution Procedures

(Capitalized terms used and not defined in this Exhibit B have the respective
meanings assigned

thereto in the Second Amended and Restated Limited Liability Company Agreement
of

Arminak & Associates, LLC to which this Exhibit B is attached)

The following procedures for resolution of disputes shall apply and shall be
followed for any dispute or disagreement between the parties arising out of or
in any way relating to the Agreement, including disputes or disagreements
regarding indemnity claims under the Agreement, tort and any other claims (a
“Dispute”).

 

  A. Negotiation.

In the event of a Dispute, the Dispute shall be referred for discussion to
senior representatives of the parties: the Company being represented by an
individual selected by the Board, Rieke Member being represented by a senior
executive officer of Rieke or TriMas Corporation who has direct operational
responsibility for the matters contemplated by this Agreement and A&A Members
being represented by the A&A Representative (for purposes of this Exhibit B,
each such representative may be referred to as a “Negotiating Party”). The
Negotiating Parties shall promptly meet in a good faith effort to resolve the
Dispute. If the Negotiating Parties do not agree to a resolution within 30
calendar days after referral of the matter to them, then the mediation procedure
set forth in Section B below shall apply. The date on which a Dispute is deemed
to have been referred to the Negotiating Parties shall be the first date on
which one of the parties to the Agreement sends written notice (which may be an
email communication) stating in substance and effect that a Dispute should be
referred to the Negotiating Parties.

 

  B. Mediation.

If a Dispute is not resolved by negotiation pursuant to Section A above, the
parties shall submit the Dispute to non-binding mediation as described herein.
No party shall initiate any arbitration (Section C) or lawsuit (Section D)
arising out of the parties’ relationship, or this Agreement, or seeking
enforcement of, or any other legal remedy founded on, the Agreement, until after
the Dispute has been submitted to mediation conducted in accordance with the
procedures stated in this Section B.

1. Either party may initiate a mediation proceeding by sending a written Request
for Mediation to the office of the American Arbitration Association located in
New York, New York (the “Mediation Service”), with a copy to the other party.
The Request for Mediation shall describe with reasonable specificity the nature
of the Dispute and claim for relief. Thereupon, both parties will be obligated
to engage in the mediation which shall be conducted in accordance with the
Mediation Service’s then current rules, except to the extent such rules conflict
with this Section B, in which case this Section B shall control.

 



--------------------------------------------------------------------------------

2. A single mediator, who must be a retired judge or other mutually agreeable
person with no past or present affiliation or conflict with any party to the
mediation, will conduct the mediation. The parties agree that the mediator and
Mediation Service’s employees shall be disqualified as a witness, expert,
consultant or attorney in any pending or subsequent proceeding relating to the
Dispute which is the subject of the mediation.

3. Upon receipt of the Request for Mediation, Mediation Service shall provide
the parties with a list of mediators willing to serve. The parties shall attempt
in good faith to agree upon a mediator. If the parties are unable to agree upon
a mediator, and either party so advises Mediation Service of that fact in
writing within 10 days after receipt of the list, Mediation Service shall
appoint the mediator; provided, however, if neither party notifies Mediation
Service within that time, the parties hereby authorize Mediation Service to
appoint the mediator. The fees and expenses of Mediation Service, including
(without limitation) the mediator’s fee, shall be shared equally by the parties.
Each party shall bear its own attorney’s fees and other costs incurred in
connection with the mediation irrespective of the outcome of the mediation or
the mediator’s evaluation of each party’s case.

4. The mediation proceeding shall commence within thirty (30) days after
selection of the mediator. The mediation shall be conducted at the office of the
Mediation Service in New York, New York unless the parties and the mediator
agree upon a mutually acceptable alternative location.

5. At least seven (7) days before the first scheduled session of mediation, each
party shall deliver to the mediator and to the other party a concise written
summary of its position with respect to the Dispute and claim for relief, and
such other matters required by the mediator.

6. Each party shall cause one representative having full authority to settle the
claim on its behalf to attend the mediation session. The parties shall
participate in good faith in the mediation with the intention of resolving the
dispute, if at all possible. The parties recognize and agree, however, that the
mediator’s recommendations and decision shall not be binding on the parties.

7. During the mediation, the mediator may have joint and separate meetings with
the parties and their counsel, at the mediator’s discretion. The mediation
proceeding shall continue until conclusion, which is deemed to occur when: (a) a
written settlement is agreed by the parties, (b) the mediator concludes and
informs the parties in writing that further efforts would not be useful, (c) the
parties agree in writing that an impasse has been reached, or (d) on the
sixtieth (60th) day following the date of commencement of the mediation
proceeding, whether or not a resolution or settlement has been achieved.

8. The mediation proceeding shall be private and non-binding, and shall be
treated as a compromise settlement negotiation. All offers, promises, conduct
and statements, whether oral or written, made in the course of the mediation
proceeding by any party or their agents, experts, counsel, employees or
representatives, and by the mediator and Mediation Service’s employees, are
confidential. Such offers, promises, conduct and statements may not be disclosed
to any third party and are privileged and inadmissible for any purpose,
including impeachment,

 



--------------------------------------------------------------------------------

under applicable law and rules of evidence; provided, however, that evidence
otherwise discoverable or admissible shall not be rendered not discoverable or
inadmissible as a result of its use in the mediation. If a party informs the
mediator that information is conveyed in confidence by the party to the
mediator, the mediator will not disclose the information to the other party or
otherwise.

9. In order to preserve the confidentiality of the mediation proceeding, the
mediator shall not provide a written evaluation of either party’s claims and
defenses or of the likely resolution of the Dispute if not settled.

10. If a Dispute is not resolved by this mediation process, then the Dispute
shall be resolved in accordance with either Section C or Section D, below.

 

  C. Binding Arbitration.

If the parties cannot resolve any Dispute where the amount involved is
$5,000,000 or less by negotiation and mediation under Sections A and B above,
the parties shall submit such Dispute to binding arbitration to be conducted by
the American Arbitration Association (“AAA”), with a hearing locale in New York,
New York (or such other locale as the parties shall mutually agree upon), in
accordance with the then current Commercial Arbitration Rules of the AAA. If the
parties mutually agree, they may also submit Disputes where the amount involved
is greater than $5,000,000 to binding arbitration as provided in this Section C.

A party shall initiate the arbitration by filing with the AAA and serving on all
other parties, a demand to commence arbitration (“Arbitration Demand”). Within
ten (10) business days of the receipt of the Arbitration Demand, the parties
shall attempt to reach agreement as to an independent and impartial individual
to serve as the arbitrator for the Dispute. If the parties are unable to agree
upon an Arbitrator within the time specified above, the parties shall so advise
the AAA and the AAA will follow the process set forth in the then current
Commercial Arbitration Rules of the AAA for the selection of an independent and
impartial arbitrator. Any arbitrator mutually agreed upon by the parties or
suggested by the AAA shall have at least ten (10) years of experience in
commercial transactions, together with significant experience with merger and
acquisition transactions or resolving indemnity claims with respect to merger
and acquisition transactions.

Notwithstanding anything to the contrary provided in this Section C, the
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. §1
et seq. The arbitrator will determine the allocation of the costs and expenses
of arbitration based upon the percentage which the portion of the contested
amount not awarded to each party bears to the contested amount. For example, if
A&A Representative submits a claim for $1,000, and if the Rieke Member contests
only $500 of the amount claimed by A&A Representative, and if the arbitrator
ultimately resolves the Dispute by awarding A&A Representative $300 of the $500
contested, then the costs and expenses of arbitration will be allocated 60%
(i.e., $300 > $500) to the Rieke Member and 40% (i.e., $200 > $500) to the A&A
Members.

 



--------------------------------------------------------------------------------

The arbitrator shall be vested with the discretion to permit discovery and
conduct such hearings and arguments as he/she shall determine appropriate under
the circumstances, taking into account the requests of the parties and the
dollar amount involved in the Dispute, with the goal of expeditiously and
efficiently resolving the Dispute. The parties shall keep confidential any
proprietary information, trade secrets or other non-public information disclosed
in discovery or during any hearing.

The arbitrator shall render his/her award within ninety (90) days after the
arbitrator is selected. The arbitrator shall not be empowered to award to any
party any punitive, treble, exemplary, or multiple damages and each party hereby
irrevocably waives any ability to recover any such damages.

Notwithstanding anything to the contrary provided in this Section C and without
prejudice to the above procedures, any party may apply to any court of competent
jurisdiction for temporary injunctive or other provisional judicial relief if
such action is necessary to avoid irreparable damage or to preserve the status
quo until such time as the arbitration is initiated and the arbitrator is
available to hear such request for temporary relief. The Award rendered by the
arbitrator shall be final and binding, and judgment thereon may be entered in
any court of competent jurisdiction.

 

  D. Exception to Duty to Conduct Arbitration.

Notwithstanding Section A, Section B or Section C or any other provision of the
Agreement, either party may bring suit in any court of competent jurisdiction to
obtain injunctive relief where appropriate.

 

  D. Judicial Relief.

For Disputes involving claims for more than $5,000,000 that the parties have not
agreed to submit to binding arbitration under Section C above and which the
parties cannot resolve by negotiation and mediation under Sections A and B
above, the parties agree to resolve such Disputes through litigation. The
parties further agree that all litigation shall be brought in either the state
or federal courts located in New York, New York. Each of the parties hereby
consents to the personal and subject matter jurisdiction of such courts and
agrees to accept service of process of any such disputes or disagreements
initiated in such courts regardless of the state of such party’s residence.

If any party commences litigation in a location other than as specified above
and in breach of this Agreement, the other party may seek to have the litigation
transferred to a state or federal court located in New York, New York, and each
party hereby waives all rights under any applicable law to oppose such a
transfer, including without limitation, based on the alleged inconvenience of
any party or witnesses. The prevailing party in any such action for transfer
shall be entitled to recover all of their reasonable attorneys’ fees and court
courts incurred in connection with such transfer action.

 



--------------------------------------------------------------------------------

  E. Governing Law; Waiver of Jury Trial.

All questions concerning the construction validity, enforcement and
interpretation of this Agreement shall be governed by the internal law of the
State of New York without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING CROSS-CLAIM, OR COUNTERCLAIM
IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE VALIDITY,
PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (II) THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 



--------------------------------------------------------------------------------

SCHEDULE 2.2(a)

Prior Unit Ownership

Class A Common Units:

 

Owner

   Number of
Class A
Common
Units  

HRA Holding Corporation

     990,000   

Newco

     10,000   

TOTALS

     1,000,000   

 



--------------------------------------------------------------------------------

SCHEDULE 2.2(f)

Unit Ownership Ledger

Class A Common Units:

 

Owner

   Number of
Class A
Common
Units      Transfer
Information

Rieke-Arminak Corp.

     700,000      

HRA Holding Corporation

     290,000      

Newco

     10,000      

TOTALS

     1,000,000      

 



--------------------------------------------------------------------------------

SCHEDULE 4.4(E)

Certain Transactions with Affiliates

 

1. Intercompany Management Services Agreement dated January 1, 2004 by and among
Rieke and each of the subsidiaries and affiliates of Rieke Corporation
identified on Schedule A attached thereto (with Joinder dated as of February 24,
2012 by and among Rieke Corporation, Rieke Member, the Company and Yuyao Crystal
Shine Plastic Products Trading Co., Ltd.).

 



--------------------------------------------------------------------------------

SCHEDULE 8.1(e)

Put/Call Purchase Price Calculation

 

1. Adjusted Gross Profit Multiples.

 

Adjusted Gross Profit (AGP) Range

   Multiple  

Less than or equal to $22,000,000

     3.75x   

Greater than $22,000,000 but less than or equal to $25,000,000

     4.25x   

Greater than $25,000,000 but less than or equal to $32,000,000

     4.95x   

Greater than $32,000,000

     5.30x   

For clarity, the above multiples shall be applied to the full amount of AGP
achieved to the extent the total amount of AGP is in excess of the threshold
triggering the multiple applicable to the next higher range of AGP, if any.

 

2. Sample Calculations of Put/Call Exercise Purchase Price.

Ex. #1:

 

Put/Call Period

   AGP      Number of
Units Subject
to Put or Call      Total Units
Outstanding  

Jan. 1, 2013 – Dec. 31, 2013

   $ 20,000,000         100,000         1,000,000   

Purchase Price = $20,000,000 x (3.75 x (100,000/1,000,000)) = $7,500,000.

 



--------------------------------------------------------------------------------

Ex. #2:

 

Put/Call Period

   AGP      Number of
Units
Subject
to Put or Call      Total Units
Outstanding  

Jan. 1, 2013 – Dec. 31, 2013

   $ 30,000,000         100,000         1,000,000   

Purchase Price = ($22,000,000 x (3.75 x (100,000/1,000,000))) + ($3,000,000 x
(4.25 x (100,000/1,000,000))) + ($5,000,000 x (4.95 x (100,000/1,000,000))) =
$12,000,000.

 



--------------------------------------------------------------------------------

SCHEDULE 12.12

Notices

*     *     *     *     *

A&A Members:

Notices shall be provided at the address on file with the Company for each A&A
Member.

 